Exhibit 10.1

 

Execution Version

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 10, 2014 (the “Amendment Effective Date”), is
by and among Eagle Rock Energy Partners, L.P., a Delaware limited partnership
(the “Borrower”), the Guarantors party thereto, the Lenders party hereto, and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(together with its successors in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are party to
that certain Amended and Restated Credit Agreement, dated as of June 22, 2011
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”).  Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement;

 

WHEREAS, the Borrower, each of the Grantors (as defined therein) and Guarantors
(as defined therein) from time to time party thereto, and the Administrative
Agent, for and on behalf of the Secured Parties, are party to that certain
Amended and Restated Guaranty and Collateral Agreement, dated as of June 22,
2011 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Guaranty Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend (i) the Credit Agreement to, among other things, extend the
Maturity Date thereof, and (ii) the Guaranty Agreement, in each case upon the
satisfaction of the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

Amendments to Credit Agreement

 

Section 1.01                             In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, and subject to
the satisfaction of the conditions precedent set forth in ARTICLE IV hereof, the
Credit Agreement (including, for the avoidance of doubt, the annexes, schedules
and exhibits attached thereto) shall be amended, effective as of the Amendment
Effective Date, in its entirety in the form set forth as Exhibit A hereto.

 

ARTICLE II

 

Amendment to Guaranty Agreement

 

Section 2.01                             In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, and subject to
the satisfaction of the conditions precedent set forth

 

--------------------------------------------------------------------------------


 

in ARTICLE IV hereof, Section 3.01 of the Guaranty Agreement is hereby amended
by adding the following paragraph as a new paragraph at the end thereof:

 

Notwithstanding anything to the contrary set forth herein, “Collateral”,
“Investment Property” and “Proceeds” shall not include the Regency Units and any
proceeds thereof.

 

ARTICLE III

 

Reallocation of Commitments and Lender Joinder

 

Section 3.01                             Reallocation of Commitments.

 

(a)                                 The Lenders have agreed to reallocate the
Credit Exposure, Commitments and Maximum Credit Amounts among themselves in
connection with the restatement of Annex I to the Credit Agreement pursuant to
this Amendment, and each of the parties hereto consents to such reallocation of
the Credit Exposure, Commitments and Maximum Credit Amounts.  The assignments by
certain Lenders necessary to effect such reallocation of the Credit Exposure,
Commitments and Maximum Credit Amounts and the assumptions by the other Lenders
party to such assignments necessary for such Lenders to acquire such interests
are hereby consummated pursuant to the terms and provisions of this
Section 3.01(a) and of Section 12.04(b) of the Credit Agreement, and each Lender
hereby consummates such assignments and assumptions pursuant to the terms,
provisions and representations of the Assignment and Assumption attached as
Exhibit F to the Credit Agreement as if each Lender party such assignment and
assumption had executed and delivered an Assignment and Assumption (with the
Effective Date, as defined therein, being the Amendment Effective Date);
provided that the Administrative Agent hereby waives the $3,500 processing and
recordation fee set forth in Section 12.04(b)(ii)(C) of the Credit Agreement
with respect to the assignments and assumptions contemplated by this
Section 3.01(a).

 

(b)                                 The Borrower shall be required to make any
break funding payments required by Section 5.02 of the Credit Agreement
resulting from the assignments and assumptions contemplated by Section 3.01(a).

 

(c)                                  Notwithstanding any provision in
Section 12.04(b) of the Credit Agreement to the contrary, all parties hereto
agree that the assignments and assumptions provided for in Section 3.01(a) have
been approved and consented to by all such parties and are effective as provided
herein and in the event of any conflict between this ARTICLE III and
Section 12.04(b) of the Credit Agreement, the terms and provisions of this
ARTICLE III shall control.

 

Section 3.02                             New Lender.  BMO Harris Bank, N.A.
(“BMO”) hereby joins in, becomes a party to, and agrees to comply with and be
bound by the terms and conditions of the Credit Agreement as a Lender thereunder
and under each and every other Loan Document to which any Lender is required to
be bound by the Credit Agreement, to the same extent as if BMO were an original
signatory thereto.  BMO hereby appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto.  BMO represents and warrants that (a) it has full power and authority,
and has taken all action necessary, to execute and deliver this Amendment, to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (b) it has received a copy of the Credit Agreement and copies
of the most recent financial statements delivered pursuant to Section 8.01
thereof, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment and to
become a Lender on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (c) from and after the Amendment Effective Date, it shall be a party
to and be bound by the provisions of the Credit Agreement and the other Loan
Documents and have the rights and obligations of a Lender thereunder.

 

ARTICLE IV

 

Conditions Precedent

 

Section 4.01                             This Amendment shall not become
effective until the date on which each of the following conditions is satisfied:

 

(a)                                 the Administrative Agent shall have received
duly executed counterparts of this Amendment from the Borrower and each Lender,
in such numbers as the Administrative Agent or its counsel may reasonably
request;

 

(b)                                 the Administrative Agent shall have received
a duly executed Note, dated as of the date hereof, payable to each Lender that
has requested a Note, in a principal amount equal to its Maximum Credit Amount
(as amended hereby);

 

(c)                                  the Administrative Agent shall have
received duly executed counterparts of amendments to the Mortgages (which shall
be in proper form for filing, registration or recordation in the applicable
jurisdiction), in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(d)                                 the Administrative Agent shall have received
(i) Thompson & Knight LLP, special counsel to the Borrower and the other Loan
Parties, and (ii) to the extent reasonably requested by the Administrative
Agent, opinions of local counsel in any jurisdictions in which any amendments to
Mortgages are to be recorded, in form and substance satisfactory to the
Administrative Agent;

 

(e)                                  the Administrative Agent shall have
received (i) for the account of each Lender, upfront fees in an aggregate amount
for each Lender equal to twenty basis points (0.20%) of the amount of such
Lender’s Commitment (after giving effect to this Amendment), (ii) for its own
account, such other fees as have been separately agreed between the Borrower and
the Administrative Agent and (iii) to the extent invoiced in reasonable detail,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower under the Credit Agreement (including, without
limitation, (A) the reasonable fees and expenses of counsel to the
Administrative Agent

 

3

--------------------------------------------------------------------------------


 

and (B) any recording, registration or filing fees or mortgage taxes payable in
connection with the recording of amendments to the Mortgages);

 

(f)                                   the Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each Loan
Party (or supplements to those certificates delivered on the Effective Date of
the Credit Agreement) setting forth (i) resolutions of its board of directors
(or its equivalent) with respect to the authorization of such Loan Party to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of such Loan
Party (A) who are authorized to sign the Loan Documents to which such Loan Party
is a party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the Transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the Organization Documents of
such Loan Party, certified as being true and complete;

 

(g)                                  the Administrative Agent shall have
received certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of each Loan Party in its state of
formation;

 

(h)                                 the Administrative Agent shall have received
a certificate of a Responsible Officer certifying, as of the Amendment Effective
Date that, before and after giving effect to this Amendment, (i) no Default or
Event of Default has occurred and is continuing, or will occur and be continuing
as of the Amendment Effective Date and (ii) the representations and warranties
of the Loan Parties set forth in the Credit Agreement and in the other Loan
Documents (in each case as amended hereby or as contemplated herein) are true
and correct in all material respects on and as of the Amendment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the Amendment Effective
Date, such representations and warranties shall continue to be true and correct
in all material respects as of such specified earlier date.

 

The Administrative Agent is authorized to declare this Amendment effective upon
the satisfaction of the foregoing conditions and shall notify the Borrower and
the Lenders thereof, and such notice shall be conclusive and binding.

 

ARTICLE V
Miscellaneous

 

Section 5.01                             Credit Agreement in Full Force and
Effect as Amended.  Except as specifically amended hereby, the Credit Agreement
and other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed as so amended.  Each Loan Party hereby (a) acknowledges
the terms of this Amendment and (b) ratifies and affirms its obligations under,
and acknowledges, renews and extends its continued liability under, and any
security interested granted by, each Loan Document to which it is a party and
agrees that each Loan

 

4

--------------------------------------------------------------------------------


 

Document to which it is a party remains in full force and effect.  Except as
expressly set forth herein, this Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Credit Agreement or any other
Loan Document or any right, power or remedy of the Administrative Agent or the
Lenders, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, or any other document, instrument and/or agreement executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to the Administrative Agent and/or the Lenders whether under
the Credit Agreement, the other Loan Documents, at law or otherwise.  All
references to the Credit Agreement shall be deemed to mean the Credit Agreement
as modified hereby.  The parties hereto agree to be bound by the terms and
conditions of the Credit Agreement and Loan Documents as amended by this
Amendment, as though such terms and conditions were set forth herein.  Each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and each reference herein or in any
other Loan Documents to the “Credit Agreement” shall mean and be a reference to
the Credit Agreement as amended and modified by this Amendment.

 

Section 5.02                             GOVERNING LAW.  THIS AMENDMENT, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.03                             Descriptive Headings, Etc.  The
descriptive headings of the sections of this Amendment are inserted for
convenience only and shall not be deemed to affect the meaning or construction
of any of the provisions hereof.  The statements made and the terms defined in
the recitals to this Amendment are hereby incorporated into this Amendment in
their entirety.

 

Section 5.04                             Entire Agreement.  This Amendment and
the documents referred to herein represent the entire understanding of the
parties hereto regarding the subject matter hereof and supersede all prior and
contemporaneous oral and written agreements of the parties hereto with respect
to the subject matter hereof.

 

Section 5.05                             Loan Document.  This Amendment is a
Loan Document executed under the Credit Agreement, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.

 

Section 5.06                             Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.  Delivery of an executed
counterpart of the signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.

 

Section 5.07                             Successors.  The execution and delivery
of this Amendment by any Lender shall be binding upon each of its successors and
assigns.

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

 

BORROWER:

EAGLE ROCK ENERGY PARTNERS, L.P.

 

By:

Eagle Rock Energy GP, L.P.

 

By:

Eagle Rock Energy G&P, LLC

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

Name:

Joseph A. Mills

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTORS:

EAGLE ROCK UPSTREAM DEVELOPMENT II, L.P.

 

 

 

 

 

By:

Eagle Rock Upstream Development Company, Inc., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Name:

Joseph A. Mills

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EAGLE ROCK ACQUISITION PARTNERSHIP L.P.

 

 

 

By:

Eagle Rock Upstream Development Company II, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Name:

Joseph A. Mills

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EAGLE ROCK ACQUISITION PARTNERSHIP II, L.P.

 

 

 

By:

Eagle Rock Upstream Development Company II, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Name:

Joseph A. Mills

 

 

Title:

Chief Executive Officer

 

 

 

 

 

EAGLE ROCK ENERGY GP, L.P.

 

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Name:

Joseph A. Mills

 

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

EAGLE ROCK ENERGY G&P, LLC

 

EROC PRODUCTION, LLC

 

EAGLE ROCK ENERGY ACQUISITION CO., INC.

 

EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.

 

ESCAMBIA ASSET CO. LLC

 

ESCAMBIA OPERATING CO. LLC

 

EAGLE ROCK ENERGY ACQUISITION CO. II, INC.

 

EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.

 

EAGLE ROCK ENERGY FINANCE CORP.

 

EAGLE ROCK ENERGY G&P HOLDING, INC.

 

EAGLE ROCK MID-CONTINENT HOLDING, LLC

 

EAGLE ROCK MID-CONTINENT ASSET, LLC

 

EAGLE ROCK MID-CONTINENT OPERATING, LLC

 

 

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Name:

Joseph A. Mills

 

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Michael Real

 

Name:

Michael Real

 

Title:

Director

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Alia Qaddumi

 

Name:

Alia Qaddumi

 

Title:

Vice President

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Lender

 

 

 

 

 

By:

James L. Moyes

 

Name:

James L. Moyes

 

Title:

Managing Director

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL, LLC,

 

as Lender

 

 

 

 

 

By:

/s/Michael Price

 

Name:

Michael Price

 

Title:

Managing Director

 

 

 

 

By:

/s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Director

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as Lender

 

 

 

 

 

By:

/s/ William Robinson

 

Name:

William Robinson

 

Title:

Vice President

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Ian Payne

 

Name:

Ian Payne

 

Title:

Vice President

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Daniel G. Steele

 

Name:

Daniel G. Steele

 

Title:

Senior Vice President

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Peter Kardos

 

Name:

Peter Kardos

 

Title:

Vice-President

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WHITNEY BANK,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Parker U. Mears

 

Name:

Parker U. Mears

 

Title:

Vice President

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Lender

 

 

 

 

 

 

By:

/s/ Nicole Ferry-Lacchia

 

Name:

Nicole Ferry-Lacchia

 

Title:

Authorized Signatory

 

SIGNATURE PAGE
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO FIFTH AMENDMENT

 

FORM OF AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDED & RESTATED CREDIT AGREEMENT

 

DATED AS OF
June 22, 2011

 

AMONG

 

EAGLE ROCK ENERGY PARTNERS, L.P.,
AS BORROWER,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND SWINGLINE LENDER,

 

BANK OF AMERICA, N.A.,
AND
THE ROYAL BANK OF SCOTLAND plc,
AS CO-SYNDICATION AGENTS,

 

AND

 

THE LENDERS PARTY HERETO

 

WELLS FARGO SECURITIES, LLC

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

RBS SECURITIES INC.

 

AS JOINT LEAD ARRANGERS AND BOOKRUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

 

Section 1.01

Defined Terms

 

1

Section 1.02

Types of Loans and Borrowings

 

29

Section 1.03

Terms Generally; Rules of Construction

 

29

Section 1.04

Accounting Terms and Determinations; GAAP

 

30

 

 

 

 

ARTICLE II

THE CREDITS

 

 

 

 

Section 2.01

Commitments

 

30

Section 2.02

Loans and Borrowings

 

30

Section 2.03

Requests for Borrowings

 

31

Section 2.04

Swingline Loans

 

32

Section 2.05

Interest Elections

 

33

Section 2.06

Funding of Borrowings

 

35

Section 2.07

Termination and Reduction of Aggregate Maximum Credit Amount; Increase and
Reduction of Aggregate Elected Commitment Amount

 

35

Section 2.08

Borrowing Base

 

40

Section 2.09

Letters of Credit

 

43

 

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

 

 

Section 3.01

Repayment of Loans

 

48

Section 3.02

Interest

 

48

Section 3.03

Alternate Rate of Interest

 

49

Section 3.04

Prepayments

 

49

Section 3.05

Fees

 

51

 

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

52

Section 4.02

Presumption of Payment by the Borrower

 

53

Section 4.03

Certain Deductions by the Administrative Agent

 

53

Section 4.04

Disposition of Proceeds

 

54

Section 4.05

Defaulting Lenders

 

54

 

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

 

 

 

Section 5.01

Increased Costs

 

57

Section 5.02

Break Funding Payments

 

58

Section 5.03

Taxes

 

58

Section 5.04

Mitigation Obligations; Replacement of Lenders

 

61

Section 5.05

Illegality

 

62

 

1

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS PRECEDENT

 

 

 

 

Section 6.01

Effective Date

 

62

Section 6.02

Each Credit Event

 

65

 

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 7.01

Organization; Powers

 

66

Section 7.02

Authority; Enforceability

 

66

Section 7.03

Approvals; No Conflicts

 

66

Section 7.04

Financial Condition; No Material Adverse Change

 

67

Section 7.05

Litigation

 

67

Section 7.06

Environmental Matters

 

68

Section 7.07

Compliance with the Laws and Agreements; No Defaults

 

69

Section 7.08

Investment Company Act

 

69

Section 7.09

Taxes

 

69

Section 7.10

ERISA

 

70

Section 7.11

Disclosure; No Material Misstatements

 

70

Section 7.12

Insurance

 

71

Section 7.13

Restriction on Liens

 

71

Section 7.14

Subsidiaries

 

71

Section 7.15

Location of Business and Offices

 

72

Section 7.16

Properties; Titles, Etc.

 

72

Section 7.17

Maintenance of Properties

 

73

Section 7.18

Gas Imbalances, Prepayments

 

73

Section 7.19

Marketing of Production

 

73

Section 7.20

Security Instruments

 

73

Section 7.21

Hedging Agreements

 

74

Section 7.22

Use of Loans and Letters of Credit

 

74

Section 7.23

Solvency

 

75

Section 7.24

Anti-Terrorism Laws

 

75

Section 7.25

Anti-Corruption Laws and Sanctions

 

76

 

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

 

Section 8.01

Financial Statements; Ratings Change; Other Information

 

76

Section 8.02

Notices of Material Events

 

79

Section 8.03

Existence; Conduct of Business

 

79

Section 8.04

Payment of Obligations

 

79

Section 8.05

Performance of Obligations under Loan Documents

 

79

Section 8.06

Operation and Maintenance of Properties

 

80

Section 8.07

Insurance

 

80

Section 8.08

Books and Records; Inspection Rights

 

80

Section 8.09

Compliance with Laws

 

80

Section 8.10

Environmental Matters

 

81

Section 8.11

Further Assurances

 

82

 

2

--------------------------------------------------------------------------------


 

Section 8.12

Reserve Reports

 

82

Section 8.13

Title Information

 

83

Section 8.14

Additional Collateral; Additional Guarantors

 

84

Section 8.15

ERISA Compliance

 

86

Section 8.16

Unrestricted Subsidiaries

 

86

 

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

 

Section 9.01

Financial Covenants

 

87

Section 9.02

Indebtedness

 

87

Section 9.03

Liens

 

89

Section 9.04

Restricted Payments

 

89

Section 9.05

Investments, Loans and Advances

 

90

Section 9.06

Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Indebtedness of Unrestricted Subsidiaries

 

92

Section 9.07

Nature of Business

 

92

Section 9.08

Proceeds of Loans

 

92

Section 9.09

ERISA Compliance

 

93

Section 9.10

Sale or Discount of Receivables

 

94

Section 9.11

Mergers, Etc.

 

94

Section 9.12

Sale of Properties

 

94

Section 9.13

Environmental Matters

 

95

Section 9.14

Transactions with Shareholders and Affiliates

 

95

Section 9.15

Subsidiaries

 

95

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

 

95

Section 9.17

Limitation on Issuance of Equity Interests

 

96

Section 9.18

Gas Imbalances, Take-or-Pay or Other Prepayments

 

96

Section 9.19

Hedging Agreements

 

96

Section 9.20

Amendments to Fiscal Year End; Prepayments of Other Indebtedness

 

97

Section 9.21

Marketing Activities

 

97

Section 9.22

Anti-Terrorism Laws

 

98

 

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

Section 10.01

Events of Default

 

98

Section 10.02

Remedies

 

100

 

 

 

 

ARTICLE XI

THE AGENTS

 

 

 

 

Section 11.01

Appointment; Powers

 

101

Section 11.02

Duties and Obligations of Administrative Agent

 

101

Section 11.03

Action by Administrative Agent

 

102

Section 11.04

Reliance by Administrative Agent

 

103

Section 11.05

Sub-agents

 

103

Section 11.06

Resignation or Removal of Administrative Agent

 

103

Section 11.07

Agents as Lenders

 

104

Section 11.08

No Reliance

 

104

 

3

--------------------------------------------------------------------------------


 

Section 11.09

Administrative Agent May File Proofs of Claim

 

105

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

 

105

Section 11.11

The Arranger and the Co-Syndication Agents

 

105

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

 

 

Section 12.01

Notices

 

106

Section 12.02

Waivers; Amendments

 

107

Section 12.03

Expenses, Indemnity; Damage Waiver

 

108

Section 12.04

Assignments and Participations

 

111

Section 12.05

Survival; Revival; Reinstatement

 

114

Section 12.06

Counterparts; Integration; Effectiveness

 

115

Section 12.07

Severability

 

116

Section 12.08

Right of Setoff

 

116

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

 

116

Section 12.10

Headings

 

117

Section 12.11

Confidentiality

 

117

Section 12.12

Interest Rate Limitation

 

118

Section 12.13

EXCULPATION PROVISIONS

 

119

Section 12.14

Collateral Matters; Hedging Agreements; Treasury Management Agreements

 

119

Section 12.15

No Third Party Beneficiaries

 

119

Section 12.16

USA Patriot Act Notice

 

120

Section 12.17

Existing Credit Agreement

 

120

Section 12.18

No Fiduciary Duty

 

120

Section 12.19

Keepwell

 

121

 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D-1

Form of Compliance Certificate (Effective Date)

Exhibit D-2

Form of Compliance Certificate (Ongoing)

Exhibit E

Form of Guaranty and Collateral Agreement

Exhibit F

Form of Assignment and Assumption

Exhibit G

Form of Elected Commitment Increase Certificate

Exhibit H

Form of Additional Lender Certificate

 

 

Schedule 1.01(a)

Existing Letters of Credit

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.14

Subsidiaries

Schedule 7.18

Gas Imbalances

 

4

--------------------------------------------------------------------------------


 

Schedule 7.19

Marketing Contracts

Schedule 7.21

Hedging Agreements

Schedule 9.02

Existing Indebtedness

Schedule 9.03

Existing Liens

Schedule 9.05

Existing Investments

Schedule 9.14

Certain Shareholder and Affiliate Transactions

 

 

Annex I

Commitments

 

5

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 22, 2011, is among: 
EAGLE ROCK ENERGY PARTNERS, L.P., a limited partnership duly formed and existing
under the laws of the State of Delaware (the “Borrower”); each of the Lenders
from time to time party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); the co-syndication
agents for the Lenders from time to time party hereto (in such capacity,
together with their successors in such capacity, the “Co-Syndication Agents”).

 

R E C I T A L S

 

A.            The Borrower wishes to refinance all outstanding Indebtedness
under the Existing Credit Agreement (as defined below).

 

B.            The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.

 

C.            The Lenders have agreed to the Refinancing and to make such loans
and extensions of credit subject to the terms and conditions of this Agreement.

 

D.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that any such
Loan, or the Loans comprising any such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.07(e)(ii)(G).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
“Affiliated” has a meaning correlative thereto.

 

“Agents” means, collectively, the Administrative Agent and the Co-Syndication
Agents; and “Agent” means the Administrative Agent or any Co-Syndication Agent,
as the context requires.

 

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.07.  As of the Fifth Amendment Effective Date, the
Aggregate Elected Commitment Amount is $320,000,000.

 

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.07.  As of the Fifth Amendment Effective Date, the Aggregate Maximum
Credit Amount is $1,200,000,000.00.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
as the rate for dollar deposits with a one month maturity.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Law” has the meaning assigned to such term in Section 7.24(a).

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth below based upon the Borrowing Base Utilization
Percentage then in effect:

 

2

--------------------------------------------------------------------------------


 

Borrowing Base
Utilization Percentage

 

ABR Loan

 

Eurodollar Loan

 

Commitment Fee

 

Less than 25.0%

 

50.0

bps

150.0

bps

37.5

bps

 

 

 

 

 

 

 

 

Greater than or equal to 25.0% but less than 50.0%

 

75.0

bps

175.0

bps

37.5

bps

 

 

 

 

 

 

 

 

Greater than or equal to 50.0% but less than 75.0%

 

100.0

bps

200.0

bps

50.0

bps

 

 

 

 

 

 

 

 

Greater than or equal to 75.0% but less than 90.0%

 

125.0

bps

225.0

bps

50.0

bps

 

 

 

 

 

 

 

 

Greater than or equal to 90.0%

 

150.0

bps

250.0

bps

50.0

bps

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If at any time the Borrower fails
to deliver a Reserve Report pursuant to Section 8.12(a), then the “Applicable
Margin” shall mean the rate per annum set forth on the grid when the Borrowing
Base Utilization Percentage is at its highest level until such time as the
Reserve Report is delivered, whereupon the Applicable Margin shall be determined
as if the Reserve Report had been timely delivered, and is to be effective as of
the first Business Day immediately following the date such Reserve Report was
delivered.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amount represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided that in the case of
Section 4.05 when a Defaulting Lender shall exist, “Applicable Percentage” as
used in such Section 4.05 shall mean the percentage of the Aggregate Maximum
Credit Amount (disregarding any Defaulting Lender’s Maximum Credit Amount)
represented by such Lender’s Maximum Credit Amount.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b)
any other Person whose long term senior unsecured debt rating is A-/A3 by S&P or
Moody’s (or their equivalent) or higher, (c) IntercontinentalExchange, Inc., its
Subsidiaries, and their respective successors and (d) Chicago Mercantile
Exchange (CME Group Inc.), its Subsidiaries and their respective successors.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Cawley, Gillespie &
Associates and (d) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as the left lead
arranger and left bookrunner hereunder.

 

“Asset Sale” means any Disposition by the Borrower or any Restricted Subsidiary
to any Person but excluding Dispositions resulting from Casualty Events.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect, or a Swingline Loan.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.08, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

 

“Borrowing Base Deficiency” occurs if at any time the total Credit Exposures
exceed the Borrowing Base then in effect.

 

“Borrowing Base Properties” means the proved Oil and Gas Properties of the Loan
Parties included in the most recently delivered Reserve Report and evaluated for
purposes of determining the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the total Credit Exposures
on such day, and the denominator of which is the Borrowing Base in effect on
such day.

 

 “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed; and if such day relates to a
Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or continuation, payment, prepayment, conversion or Interest Period, any day
which is also a day on which dealings in dollar deposits are carried out in the
London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
and purchase and construction expenditures and costs that are capital in nature
and any other expenditures that are capitalized on the balance sheet of such
Person in accordance with GAAP.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any Guarantor.

 

“Change in Control” means:

 

(a)           The Borrower shall cease to Control the General Partner;

 

(b)           (i) any Person (other than any Principal, the Borrower or any Loan
Party) has beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of more than 50% of the Voting Securities of the General Partner
or (ii) any Person, entity or group (other than any Principal) has beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of more than
50% of the Voting Securities of the Borrower; or

 

(c)           the General Partner shall cease for any reason to be the sole
general partner of the Borrower.

 

Notwithstanding the preceding, a conversion of the Borrower or any of its
Restricted Subsidiaries from a limited partnership, corporation, limited
liability company or other form of entity to a limited liability company,
corporation, limited partnership or other form of entity or an exchange of all
of the outstanding Equity Interests in one form of entity for Equity Interests
in another form of entity shall not constitute a Change of Control, so long as
following such conversion or exchange the Persons who have beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the Equity
Interests of the Borrower immediately prior to such transactions continue to
have beneficial ownership in the aggregate more than 50% of the Voting
Securities of such entity, or continue to have beneficial ownership of
sufficient Voting Securities in such entity to elect a majority of its
directors, managers, trustees or other persons serving in a similar capacity for
such entity or its general partner (or its general partner’s general partner),
as applicable, and, in either case, no Person, other than the Company, any
Restricted Subsidiary or any Principal, has beneficial ownership of more than
50% of the Voting Securities of such entity or its general partner (or its
general partner’s general partner), as applicable.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or

 

5

--------------------------------------------------------------------------------


 

issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Co-Syndication Agents” has the meaning assigned to such term in the
introductory paragraph hereto.

 

“Collateral” means all Property of the Loan Parties that is secured by a Lien
under one or more Security Instruments.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, as
such commitment may be (a) modified from time to time pursuant to Section 2.07
and (b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b).  The amount representing each Lender’s Commitment
shall at any time be the least of such Lender’s (i) Maximum Credit Amount, (ii)
Applicable Percentage of the then effective Borrowing Base and (iii) Elected
Commitment.

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

 

“Conflicts Committee” has the meaning assigned to such term in the Partnership
Agreement, as in effect on the date hereof.

 

“Consolidated EBITDAX” means, for any period, (a) the sum of (i) Consolidated
Net Income for such period (excluding, to the extent included in the calculation
of Consolidated Net Income in such period, gains or losses attributable to asset
Dispositions not in the ordinary course of business) plus (ii) the following
expenses or charges to the extent deducted from Consolidated Net Income in such
period (including, in respect of assets classified as discontinued operations
but still owned by the Borrower or a Consolidated Restricted Subsidiary as of
the end of such period): Consolidated Interest Expense, income taxes (including
any franchise taxes to the extent based upon net income), depreciation,
depletion, accretion of asset retirement obligations, amortization, exploration
expenses and other similar non-cash charges (excluding any such non-cash charge
to the extent that it represents an accrual or reserve for potential cash
charges in any future period or amortization of a prepaid cash charge that was
paid in a prior period), non-cash compensation expense related to the Borrower’s
equity-based compensation program, and reasonable and customary cash transaction
expenses incurred in connection with permitted acquisitions and Dispositions in
an aggregate amount not to exceed 15% of Consolidated EBITDAX for such period
(before adding back any such transaction expenses in

 

6

--------------------------------------------------------------------------------


 

the calculation of Consolidated EBITDAX) minus (b) all non-cash income added to
Consolidated Net Income (excluding any such non-cash income to the extent it
represents the reversal of an accrual or reserve for potential cash charge in
any prior period).

 

With respect to any period during which an asset acquisition, Disposition, or
redesignation of a Subsidiary as either an Unrestricted Subsidiary or a
Restricted Subsidiary having, in each case, a fair market value in excess of
$20,000,000, has occurred (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in this
Section 9.01, Consolidated EBITDAX shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a Subject Transaction, are factually
supportable and are expected to have a continuing impact, in each case,
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933 and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by a Financial Officer of the Ultimate General Partner) using
historical financial statements (audited, if available) applicable to the
subject of such Subject Transaction and the consolidated financial statements of
the Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).

 

“Consolidated Interest Expense” means, for any period, the sum (determined
without duplication) of the aggregate interest expense of the Borrower and the
Consolidated Restricted Subsidiaries for such period, including to the extent
included in interest expense under GAAP:  (a) amortization of debt discount, (b)
capitalized interest and (c) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP, plus the net costs under the
Interest Rate Hedges and minus the net benefits under the Interest Rate Hedges.

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or

 

7

--------------------------------------------------------------------------------


 

Governmental Requirement applicable to such Consolidated Restricted Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) any extraordinary non-cash gains or losses during such period and
(d) any gains or losses attributable to writeups or writedowns of assets,
including ceiling test write downs.

 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any date of determination, all
amounts that would, in conformity with GAAP, be included on a consolidated
balance sheet of the Borrower and its Consolidated Restricted Subsidiaries under
stockholders’ equity at such date, minus the net book amount of all assets of
the Borrower and its Consolidated Restricted Subsidiaries (after deducting any
reserves applicable thereto) which would be shown as intangible assets on a
consolidated balance sheet of the Borrower and its Consolidated Restricted
Subsidiaries as of such time prepared in accordance with GAAP.

 

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans, LC Exposure and Swingline
Exposure at such time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a specifically identified condition
precedent to funding a Loan under this Agreement cannot be satisfied), (c)
failed, within two Business Days after request by

 

8

--------------------------------------------------------------------------------


 

the Administrative Agent or the Borrower, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e)(i) been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or has a parent
company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding other than
an Undisclosed Administration, or, other than via an Undisclosed Administration,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment; provided, that a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or a parent
company thereof or the exercise of control over a Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof.

 

“Deficiency Amount” means, at the time of determination, the amount by which the
total Credit Exposures exceed the Borrowing Base then in effect.

 

“Disposition” means any conveyance, sale, lease, sale and leaseback, assignment,
farm-out, transfer or other disposal (including by way of redemption) of any
Property or assets (including any capital stock or other securities of, or
Equity Interests in, another Person) of the Borrower and its Subsidiaries,
including such actions taken pursuant to a Recovery Event or Casualty Event. 
“Dispose” shall have a correlative meaning.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

9

--------------------------------------------------------------------------------


 

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an increase, reduction or termination of the Aggregate Elected Commitment
Amount pursuant to Section 2.07.

 

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.07(e).

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.08(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to the environment or the preservation or reclamation of natural
resources, in effect in any and all jurisdictions in which the Borrower or any
Restricted Subsidiary is conducting or at any time has conducted business, or
where any Property of the Borrower or any Restricted Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Resource Conservation and Recovery
Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the
Toxic Substances Control Act, as amended, the Superfund Amendments and
Reauthorization Act of 1986, as amended, the Hazardous Materials Transportation
Act, as amended, and other environmental conservation or protection Governmental
Requirements.  The term “oil” shall have the meaning specified in OPA, the terms
“hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have
the meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Restricted
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal,” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

10

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of

 

11

--------------------------------------------------------------------------------


 

customary deposit account agreements with the depositary institution or any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Restricted Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, plugging and
abandonment bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business not to exceed $10,000,000 in the aggregate at any
time; (h) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods; (i) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property; and (j) judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; provided,
further, that Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

“Excluded Hedging Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Secured Obligation in
respect of any Hedging Agreement if, and solely to the extent that, all or a
portion of the guarantee by such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Secured Obligation in respect of any
Hedging Agreement (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such guarantee or grant of a security interest becomes effective with
respect to such related Secured Obligation in respect of any Hedging Agreement. 
If any Secured Obligation in respect of any Hedging Agreement arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Secured Obligation in respect of any Hedging Agreement
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

 

12

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes (including the Texas
Margin Tax) imposed on (or measured by) its net income in each case (i) by the
United States of America or such other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (ii)
as the result of any other present or former connection between such recipient
and the jurisdiction imposing such Tax (other than any connection arising from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in (a) above, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with Section 5.03(e)(ii), (d) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 5.04(b)), any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender pursuant
to any law in effect becomes a party to this Agreement (or designates a new
lending office) except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 5.03(a) or Section 5.03(c) or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 5.03(e), and (e) any taxes
imposed pursuant to FATCA.

 

“Executive Order” has the meaning assigned to such term in Section 7.24.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 13, 2007, by and among the Borrower, Wells Fargo Bank, National
Association as administrative agent and the lenders party thereto, as heretofore
amended.

 

“Existing Letters of Credit” means the Letters of Credit described on
Schedule 1.01(a) that were issued by Wells Fargo Bank, National Association
under the Existing Credit Agreement and that shall be transferred to and deemed
issued under this Agreement, as such Letters of Credit may be renewed or amended
from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

13

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement from the Administrative Agent,
the Arranger, and the Syndication Agent to the Borrower dated May 17, 2011
concerning certain fees in connection with this Agreement.

 

“Fifth Amendment Effective Date” means October 10, 2014.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Ultimate General Partner.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letters of Credit with respect to Letters of Credit issued by
such Issuing Bank other than the Letters of Credit as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

 

“General Partner” means Eagle Rock Energy GP, L.P., a Delaware limited
partnership.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, any Agent, any
Issuing Bank or any Lender.

 

14

--------------------------------------------------------------------------------


 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means:

 

(a)                               each Person listed on Schedule 7.14,

 

(b)                               each other Material Domestic Subsidiary or
other Domestic Subsidiary that guarantees the Secured Obligations pursuant to
Section 8.14(b); and

 

(c)                                each Affiliate of the Borrower, if any, that
is a signatory to a Mortgage.

 

“Guaranty and Collateral Agreement” means an agreement executed by the Loan
Parties (including the Borrower) in substantially the form of Exhibit E granting
security interests in certain Collateral and unconditionally guarantying on a
joint and several basis, payment of the Secured Obligations, as the same may be
amended, modified or supplemented from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined by the counterparties to such Hedging Agreements.

 

“Hedge Unwind” has the meaning assigned to such term in Section 2.08(e).

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act); provided, that no phantom stock or similar plan
providing for payments only on account of

 

15

--------------------------------------------------------------------------------


 

services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedging Agreement.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum non-usurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature. 
Unless otherwise indicated herein, each reference to “Hydrocarbon Interests”
means Hydrocarbon Interests owned by the Borrower or a Restricted Subsidiary.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) the portion of any payments or accruals under Capital Leases
allocable to principal; (e) the portion of any payments or accruals under
Synthetic Leases allocable to principal; (f) all Indebtedness (as defined in the
other clauses of this definition) of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any Property of such Person, whether or not such
Indebtedness is assumed by such Person; (g) all Indebtedness (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Indebtedness
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Indebtedness and the maximum stated amount of such guarantee or
assurance against loss; (h) all obligations or undertakings of such Person to
maintain or cause to be maintained the financial position or covenants of others
or to purchase the Indebtedness or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Indebtedness of a partnership for
which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Indebtedness of any Person shall include
all obligations of such Person of the character described

 

16

--------------------------------------------------------------------------------


 

above to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is not included as a liability of such
Person under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means the report of Cawley, Gillespie & Associates with
respect to certain Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries as of December 31, 2010.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan (other than a Swingline Loan), the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interest Rate Hedges” means all Hedging Agreements entered into by the Borrower
and its Restricted Subsidiaries for the purpose of hedging the interest rate
exposure associated with the operations of the Borrower and its Restricted
Subsidiaries.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.08(b).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness or equity participation or interest in, or other extension of
credit to, any other Person (including the

 

17

--------------------------------------------------------------------------------


 

purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person.  For the avoidance of doubt, “Investment” does
not include the acquisition of any Oil and Gas Properties and any gas gathering
systems related thereto.

 

“Issuing Bank” means (a) Wells Fargo Bank, National Association, and (b) any
other Lender agreed to by the Borrower, the Administrative Agent and such
Lender, as applicable, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.09(i). 
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“LC Commitment” means, at any time, an amount not in excess of the lesser of (a)
$50,000,000 and (b) the Aggregate Elected Commitment Amount at such time.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the lenders party hereto and any Person that shall have become a
party hereto pursuant to an Assignment and Assumption or as an Additional Lender
pursuant to Section 2.07(e)(ii)(G), other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,

 

18

--------------------------------------------------------------------------------


 

London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.  Notwithstanding the foregoing, if the LIBO Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

 

“LIBOR Reference Rate” means a rate of interest for Swingline Loans determined
by reference to the Adjusted LIBO Rate for a one (1) month interest period, as
that rate may fluctuate in accordance with changes in the Adjusted LIBO Rate as
determined on a day-to-day basis.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations.  For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Fee Letter, and the Security Instruments.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the total
Commitments, and at any time while any Loans or LC Exposure is outstanding,
Lenders having greater than fifty (50%) of the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit (without
regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided, that if any Lender is a Defaulting Lender at the
time of determination, the total Credit Exposures and Commitments of such Lender
shall be excluded from the determination of Majority Lenders.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent), or condition (financial or otherwise) of the Borrower and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower, any
Restricted Subsidiary or any Guarantor to perform any of its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

 

“Material Domestic Subsidiary” means, as of any date, each Domestic Subsidiary
that owns Property, excluding the value of the Equity Interests of all of its
Subsidiaries, exceeding $10,000,000.  If the gross value of the Property of the
Domestic Subsidiaries that are not Guarantors exceeds $25,000,000 in the
aggregate, those Domestic Subsidiaries holding a majority of such Property shall
each be a Material Domestic Subsidiary; provided that any Domestic Subsidiary
that guarantees any Indebtedness shall be deemed a Material Domestic Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding $25,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the Hedge Termination Value.

 

“Maturity Date” means October 10, 2019.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amount pursuant to
Section 2.07 or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property and other Property in favor of
the Secured Parties, which shall be in a form reasonably satisfactory to the
Administrative Agent and shall include each such instrument securing the
obligations under the Existing Credit Agreement not released by the Secured
Parties, as the same may be amended, modified, supplemented or restated from
time to time in accordance with the Loan Documents.

 

“Mortgaged Property” means any real Property owned by the Borrower or any
Subsidiary that is subject to a Mortgage.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.08(d).

 

20

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means (a) any Lender that has not approved the Borrowing
Base proposed by the Administrative Agent pursuant to Section 2.08, or (b) any
Lender that has not approved a proposed waiver or amendment that has been
approved by Lenders holding 80% or more of the then outstanding total
Commitments.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

“OFAC” has the meaning assigned to such term in Section 7.24(b)(iv).

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise expressly
provided herein, all references in this Agreement to “Oil and Gas Properties”
refer to Oil and Gas Properties owned by the Borrower and its Restricted
Subsidiaries, as the context requires.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

21

--------------------------------------------------------------------------------


 

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower dated as of May 25, 2006.

 

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to refinance, all of any other Indebtedness (the “Refinanced
Indebtedness”); provided that (a) such new Indebtedness is in an aggregate
principal amount not in excess of the sum of (i) the aggregate principal amount
then outstanding of the Refinanced Indebtedness (or, if the Refinanced
Indebtedness is exchanged or acquired for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
such lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new
Indebtedness has a stated maturity no earlier than the stated maturity of the
Refinanced Indebtedness and an average life no shorter than the average life of
the Refinanced Indebtedness; (c) such new Indebtedness does not have a stated
interest rate in excess of the stated interest rate of the Refinanced
Indebtedness; (d) such new Indebtedness does not contain any covenants which are
more onerous to the Borrower and its Restricted Subsidiaries than those imposed
by the Refinanced Indebtedness and (e) such new Indebtedness (and any guarantees
thereof) is subordinated in right of payment to the Secured Obligations to at
least the same extent as the Refinanced Indebtedness and is otherwise
subordinated on terms substantially reasonably satisfactory to the
Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA or Section 412 of the Code and is
currently or hereafter sponsored, maintained or contributed to by the Borrower,
a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.  Such rate is set by
the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it

 

22

--------------------------------------------------------------------------------


 

being understood that many of the Administrative Agent’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that the Administrative Agent
may make various commercial or other loans at rates of interest having no
relationship to such rate.

 

“Principal” means each of Natural Gas Partners VII, L.P., Natural Gas Partners
VIII, L.P., Montierra Minerals & Production, L.P., Montierra Management LLC,
Eagle Rock GP, L.L.C., NGP Income Management L.L.C., Eagle Rock Holdings NGP 7,
LLC, Eagle Rock Holdings NGP 8, LLC, any Affiliated funds and investment
vehicles managed by NGP Energy Capital Management, L.L.C., or any general
partner, managing member, principal or managing director of any of the
foregoing.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including, without limitation,
cash, securities, accounts, contract rights and Equity Interests or other
ownership interests of any Person), whether now in existence or owned or
hereafter acquired.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.08(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.08(c)(ii).

 

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction or improvement of inventory, equipment
or other property in the ordinary course of business.

 

“Qualified Acquisition” means an acquisition of Oil and Gas Properties or Equity
Interests of a Person, the aggregate purchase price for which, when combined
with the aggregate purchase price for all other such acquisitions consummated
during the same fiscal quarter, is greater than or equal to $50,000,000.

 

“Qualified Acquisition Period” means any period commencing on the date that a
Qualified Acquisition is consummated through and including the last day of the
first full fiscal quarter following the date on which such acquisition is
consummated; provided that there shall be at least one full fiscal quarter
between any two Acquisition Periods.

 

“Qualified ECP Guarantor” means, in respect of any Hedging Agreement, at any
time, each Loan Party that (a) has total assets exceeding $10,000,000 at the
time any guaranty of obligations under such Hedging Agreement or grant of the
relevant security interest becomes effective or (b) otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Recovery Event” means the receipt by the Borrower or any Guarantor of any cash
insurance proceeds or condemnation awards payable by reason of a Casualty Event.

 

23

--------------------------------------------------------------------------------


 

“Redemption” means, with respect to any Indebtedness, the repurchase,
redemption, prepayment, repayment, or defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.08(d).

 

“Refinancing” means the payment in full of all obligations owing and outstanding
and termination of all commitments of lenders under the Existing Credit
Agreement and the amendment of all Security Instruments granted in connection
therewith.

 

“Regency Units” means the Equity Interests in Regency Energy Partners, L.P.
owned by the Loan Parties.

 

“Regency Unit Proceeds” means any and all proceeds from any Disposition, in
whole or in part, of any Regency Units; provided, any such cash proceeds are
segregated from other funds of the Borrower and its Subsidiaries and held in a
separate account of the Borrower or a Subsidiary maintained with the
Administrative Agent that is designated in writing by the Borrower as being
maintained solely for such purposes (such account, the “Regency Units Proceeds
Account”).

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (662/3%)
of the total Commitments; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least sixty-six and two-thirds percent (662/3%)
of the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided, that if any Lender
is a Defaulting Lender at the time of determination, the total Credit Exposures
and Commitments of such Lender shall be excluded from the determination of
Required Lenders.

 

24

--------------------------------------------------------------------------------


 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or June
30th (or such other date in the event of an Interim Redetermination), the oil
and gas reserves attributable to the Oil and Gas Properties of the Borrower and
the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Senior Vice President of such Person (or
such Person’s general partner or manager).  Unless otherwise specified, all
references to a Responsible Officer herein shall mean a Responsible Officer of
the Ultimate General Partner.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Fifth Amendment Effective
Date, Cuba, Iran, North Korea, Sudan, Syria and Ukraine-related).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.08(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.08(d).

 

25

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Hedging Agreement” means any Hedging Agreement of the Borrower or any
Restricted Subsidiary with a Person while such Person is or before such Person
becomes a Lender or an Affiliate of a Lender; provided that if such Person
ceases to be a Lender or an Affiliate of a Lender, the Hedging Agreement with
such Person shall only be a Secured Hedging Agreement to the extent transactions
under such Hedging Agreement were entered into while such Person was a Lender or
an Affiliate of a Lender.

 

“Secured Obligations” means any and all amounts owing or to be owing (including
interest accruing at any post-default rate and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, any of its
Restricted Subsidiaries or any Guarantor, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) by the Borrower, any of
its Restricted Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising):  (a) to the Administrative
Agent, any Issuing Bank or any Lender under any Loan Document; (b) to any
counterparty under any Secured Hedging Agreement; (c) to any counterparty under
any Secured Treasury Management Agreement; and (d) all renewals, extensions
and/or rearrangements of any of the above; provided, that solely with respect to
any Loan Party that is not an “eligible contract participant” under the
Commodity Exchange Act, Excluded Hedging Obligations of such Loan Party shall in
any event be excluded from “Secured Obligations” owing by such Loan Party.

 

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, each Lender, each counterparty to a Secured Hedging Agreement and each
counterparty to a Secured Treasury Management Agreement.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
of the Borrower or a Restricted Subsidiary with a Person while such Person is or
before such Person becomes a Lender or an Affiliate of a Lender; provided that
if such Person ceases to be a Lender or an Affiliate of a Lender, the Treasury
Management Agreement with such Person shall only be a Secured Treasury
Management Agreement to the extent transactions under such Treasury Management
Agreement were entered into while such Person was a Lender or an Affiliate of a
Lender.

 

“Security Instruments” means the Guaranty and Collateral Agreement, the
Mortgages and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Secured Hedging Agreements, Secured Treasury Management
Agreements or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Secured Obligations pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Secured Obligations, the Notes, this Agreement, the Existing
Credit Agreement or reimbursement obligations under the Letters of Credit, as
such agreements may be amended, modified, supplemented or restated from time to
time.

 

26

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person as of any date, that (a) the value
of the assets of such Person (both at fair value and present fair saleable
value) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date, (b) as of such date, such Person is able to pay all liabilities
of such Person as such liabilities mature, and (c) as of such date, such Person
does not have unreasonably small capital given the nature of its business.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by (i) another Person, (ii) one or more of such
other Person’s Subsidiaries or (iii) collectively, such other Person and one or
more of such other Person’s Subsidiaries, and (b) any partnership of which such
other Person or any of such other Person’s Subsidiaries is a general partner. 
Unless otherwise indicated herein, each reference to the term “Subsidiary” means
a Subsidiary of the Borrower.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of

 

27

--------------------------------------------------------------------------------


 

U.S. federal income taxes, if the lessee in respect thereof is obligated to
either purchase for an amount in excess of, or pay upon early termination an
amount in excess of, 80% of the residual value of the Property subject to such
operating lease upon expiration or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of (a) the Maturity Date and (b) the date
of termination of the Commitments.

 

“Total Commitments Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the total Credit Exposures
on such day, and the denominator of which is the total Commitments in effect on
such day.

 

“Total Funded Indebtedness” means, at any date and without duplication, all
Indebtedness of the Borrower and the Consolidated Restricted Subsidiaries on a
consolidated basis as described in clauses (a), (d), (e), (f), (g), (h) and (k)
of the definition of Indebtedness (but (i) with respect to clauses (g), (h) and
(k), only to the extent such liabilities relate to Indebtedness described in
clauses (a), (d), (e) and (f), and (ii) with respect to clause (k), only to the
extent such liability is not fully covered by partnership assets).

 

“Total Leverage Ratio” means the ratio of Total Funded Indebtedness to
Consolidated EBITDAX for the four (4) fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the Refinancing, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder, the
guaranteeing of the Secured Obligations and the other obligations of its
Restricted Subsidiaries under the Guaranty and Collateral Agreement, and the
grant of Liens by the Borrower on Collateral pursuant to the Security
Instruments, and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Secured Obligations and the other obligations under the Guaranty and
Collateral Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of Collateral under the Security Instruments,
and the grant of Liens by such Guarantor on Collateral pursuant to the Security
Instruments.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, auto-borrow, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

28

--------------------------------------------------------------------------------


 

“Ultimate General Partner” means Eagle Rock Energy G&P, LLC, a Delaware limited
liability company.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.

 

“Voting Securities” means, with respect to any Person, Equity Interests of any
class or kind having the power to vote for the election of the members of the
governing body of such Person.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries or (b) any Subsidiary that is
organized in a foreign jurisdiction and is required by the applicable laws and
regulations of such foreign jurisdiction to be partially owned by the government
of such foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction, provided that the Borrower, directly or indirectly, owns the
remaining Equity Interests in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.

 

Section 1.02         Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.03         Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be

 

29

--------------------------------------------------------------------------------


 

construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Exhibits, Annexes and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits, Annexes and
Schedules to, this Agreement.  No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

 

Section 1.04         Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

ARTICLE II
THE CREDITS

 

Section 2.01         Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
total Credit Exposures exceeding the total Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

 

Section 2.02         Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

30

--------------------------------------------------------------------------------


 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.09(e). 
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)           Notes.  The Loans made by each Lender, if requested by such
Lender, shall be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit A, dated, in the case of (i) any Lender party
hereto as of the date of this Agreement, as of the date of this Agreement, (ii)
any Lender that becomes a party hereto pursuant to an Assignment and Assumption,
as of the effective date of the Assignment and Assumption or (iii) any Lender
that becomes a party hereto in connection with an increase in the Aggregate
Elected Commitment Amount pursuant to Section 2.07(e) as of the effective date
of such increase, in each case, payable to such Lender in a principal amount
equal to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.  In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.07, Section 12.04(b) or
otherwise), if requested by such Lender, the Borrower shall deliver or cause to
be delivered on the effective date of such increase or decrease, a new Note
payable to such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly completed. 
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer, may be endorsed by such Lender on a schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

 

Section 2.03         Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, Eastern time,
three (3) Business Days before the date of the proposed Borrowing, or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, Eastern time, on the date
of the proposed Borrowing; provided that no such notice shall be required for
any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e).  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

31

--------------------------------------------------------------------------------


 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the amount of the then effective Borrowing Base, the Aggregate
Elected Commitment Amount, the current total Credit Exposures (without regard to
the requested Borrowing) and the pro forma total Credit Exposures (giving effect
to the requested Borrowing).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04         Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $30,000,000 or (ii) the sum of the total
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by hand delivery,
facsimile or other electronic transmission), not later than 2:00 p.m., Eastern
time, on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in

 

32

--------------------------------------------------------------------------------


 

Section 2.09(e), by remittance to the applicable Issuing Bank) by 4:00 p.m.,
Eastern time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice, given to the
Administrative Agent not later than 10:00 a.m., Eastern time, on any Business
Day, require the Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

Section 2.05         Interest Elections.

 

(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.05.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

33

--------------------------------------------------------------------------------


 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or other electronic
transmission to the Administrative Agent of a written Interest Election Request
in substantially the form of Exhibit C and signed by the Borrower.

 

(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.05(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

 

(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

34

--------------------------------------------------------------------------------


 

Section 2.06                            Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., Eastern time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the account of the Borrower designated in the Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.09(e) shall be remitted by the Administrative Agent to
the relevant Issuing Bank.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Borrowing (or prior to the proposed time of any same
day ABR Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative Agent
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If such Lender does not pay such corresponding amount to the
Administrative Agent within three (3) Business Days after demand, the Borrower
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent at the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

Section 2.07                            Termination and Reduction of Aggregate
Maximum Credit Amount; Increase and Reduction of Aggregate Elected Commitment
Amount.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Credit Amount, the Borrowing Base or
Aggregate Elected Commitment Amount is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Optional Termination and Reduction of
Aggregate Maximum Credit Amount.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amount; provided that
(A) each reduction of the total Aggregate Maximum Credit Amount shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000,
(B) the Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amount if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Credit Exposures would exceed the
total Commitments and (C) upon any reduction of the Aggregate Maximum Credit
Amount that would otherwise result in the Aggregate Maximum Credit Amount being
less than the Aggregate Elected Commitment Amount, the Aggregate Elected
Commitment Amount shall be automatically reduced (ratably among the Lenders) so
that it equals the Aggregate Maximum Credit Amount as so reduced.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amount under Section 2.07(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.07(b)(ii) shall be irrevocable; provided that a notice of termination
of the Aggregate Maximum Credit Amount delivered by the Borrower may state that
such notice is conditioned upon (i) the effectiveness of other credit facilities
or (ii) the issuance or incurrence of other indebtedness permitted under
Section 9.02, and in each such case, such notice may be revoked by the Borrower
by notice to the Administrative Agent on or prior to the specified effective
date if such condition is not satisfied.

 

(c)                                  Any termination or reduction of the
Aggregate Maximum Credit Amount shall be permanent and may not be reinstated.
 Each reduction of the Aggregate Maximum Credit Amount shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

(d)                                 If any Lender shall be a Defaulting Lender,
the Borrower, at the Borrower’s election may elect to terminate such Defaulting
Lender’s Maximum Credit Amount and Elected Commitment hereunder; provided that
(i) such termination must be of the Defaulting Lender’s entire Maximum Credit
Amount and Elected Commitment, (ii) the Borrower shall pay all amounts owed by
the Borrower to such Defaulting Lender under this Agreement and under the other
Loan Documents (including principal of and interest on the Loans owed to such
Defaulting Lender, commitment fees accrued prior to the time such Defaulting
Lender became a Defaulting Lender, and letter of credit fees accrued prior to
the time such Defaulting Lender became a Defaulting Lender but specifically
excluding any amounts owing under Section 5.02 as result of such payment of
Loans) and shall deposit with the Administrative Agent cash collateral in the
amount equal to such Defaulting Lender’s ratable share of the LC Exposure,
including any such LC Exposure that has been reallocated pursuant to
Section 4.05(a)(iv); and (iii) a Defaulting Lender’s Maximum Credit Amount and
Elected Commitment may be terminated by the

 

36

--------------------------------------------------------------------------------


 

Borrower under this Section 2.07(d) if and only if at such time, the Borrower
has elected, or is then electing, to terminate the Maximum Credit Amounts and
Elected Commitments of all then existing Defaulting Lenders.  Upon written
notice to the Defaulting Lender and Administrative Agent of the Borrower’s
election to terminate a Defaulting Lender’s Maximum Credit Amount and Elected
Commitment pursuant to this clause (c) and the payment and deposit of amounts
required to be made by the Borrower under clause (ii) above, (A) such Defaulting
Lender shall cease to be a “Lender” hereunder for all purposes except that such
Lender’s rights under Section 5.01, Section 5.03, Section 12.02 and
Section 12.03 shall continue with respect to events and occurrences occurring
before or concurrently with its ceasing to be a “Lender” hereunder, (B) such
Defaulting Lender’s Maximum Credit Amount and Elected Commitment shall be
terminated, and (C) such Defaulting Lender shall be relieved of its obligations
hereunder, provided that, any such termination will not be deemed to be a waiver
or release of any claim by Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 

(e)                                  Increase and Reduction of Aggregate Elected
Commitment Amount.

 

(i)                                     Subject to the conditions set forth in
Section 2.07(e)(ii), the Borrower may, at its election, increase the Aggregate
Elected Commitment Amount then in effect by increasing the Elected Commitment of
one or more existing Lenders and/or by causing one or more Persons that are
acceptable to the Administrative Agent and that at such time are not Lenders to
become a Lender (each an “Additional Lender”).  Notwithstanding anything to the
contrary contained in this Agreement, in no case shall an Additional Lender be
the Borrower, an Affiliate of the Borrower or a natural person.

 

(ii)                                  Any increase in the Aggregate Elected
Commitment Amount shall be subject to the following additional conditions:

 

(A)                               such increase shall not be less than
$10,000,000 unless (1) the Administrative Agent otherwise consents or (2) prior
to giving effect to such increase, the Borrowing Base exceeds the Aggregate
Elected Commitment Amount by less than $10,000,000 and after giving effect to
such increase, the Aggregate Elected Commitment Amount will equal the Borrowing
Base, and no such increase shall be permitted if after giving effect thereto the
Aggregate Elected Commitment Amount exceeds the Borrowing Base then in effect;

 

(B)                               following any Scheduled Redetermination Date,
the Borrower may not increase the Aggregate Elected Commitment Amount more than
once before the next Scheduled Redetermination Date unless the Administrative
Agent otherwise consents (it being understood that the Aggregate Elected
Commitment Amount may also be increased on any Scheduled Redetermination Date);

 

(C)                               no Default shall have occurred and be
continuing on the effective date of such increase;

 

(D)                               on the effective date of such increase, no
Eurodollar Borrowings shall be outstanding or if any Eurodollar Borrowings are
outstanding,

 

37

--------------------------------------------------------------------------------


 

then the effective date of such increase shall be the last day of the Interest
Period in respect of such Eurodollar Borrowings unless the Borrower pays
compensation, if any, required by Section 5.02;

 

(E)                                no Lender’s Elected Commitment may be
increased without the consent of such Lender;

 

(F)                                 subject to Section 2.07(e)(ix) below, if the
Borrower elects to increase the Aggregate Elected Commitment Amount by
increasing the Elected Commitment of one or more Lenders, the Borrower and each
such Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G (an “Elected Commitment Increase
Certificate”) and the Borrower shall pay any applicable fees as may have been
agreed to between the Borrower, such Lender and/or the Administrative Agent; and

 

(G)                               if the Borrower elects to increase the
Aggregate Elected Commitment Amount by causing one or more Additional Lenders to
become a party to this Agreement, then the Borrower and each such Additional
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H (an “Additional Lender Certificate”),
together with an Administrative Questionnaire and a processing and recordation
fee of $3,500 for each Additional Lender which shall be payable by the Borrower
to the Administrative Agent unless waived by the Administrative Agent, and the
Borrower shall (1) if requested by any Additional Lender, deliver a Note payable
to such Additional Lender in a principal amount equal to its Maximum Credit
Amount, and otherwise duly completed and (2) pay any applicable fees as may have
been agreed to between the Borrower, any Additional Lender and/or the
Administrative Agent.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.07(e)(iv), from and after the effective date specified in
the Elected Commitment Increase Certificate or the Additional Lender Certificate
(or if any Eurodollar Borrowings are outstanding, then the last day of the
Interest Period in respect of such Eurodollar Borrowings, unless the Borrower
has paid compensation, if any, required by Section 5.02):  (A) the amount of the
Aggregate Elected Commitment Amount shall be increased as set forth therein, and
(B) in the case of an Additional Lender Certificate, any Additional Lender party
thereto shall be a party to this Agreement and have the rights and obligations
of a Lender under this Agreement and the other Loan Documents.  In addition, the
Lender or the Additional Lender, as applicable, shall be deemed to have
purchased a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender (including any Additional Lender, if applicable)
shall hold its Applicable Percentage of the outstanding Loans (and participation
interests in Letters of Credit) after giving effect to the increase in the
Aggregate Elected Commitment Amount and the resulting modification of each
Lender’s Maximum Credit Amount pursuant to Section 2.07(e)(v).

 

38

--------------------------------------------------------------------------------


 

(iv)                              Upon its receipt of a duly completed Elected
Commitment Increase Certificate or an Additional Lender Certificate, executed by
the Borrower and the Lender or by the Borrower and the Additional Lender party
thereto, as applicable, the processing and recording fee referred to in
Section 2.07(e)(ii) and the Administrative Questionnaire referred to in
Section 2.07(e)(ii), if applicable, the Administrative Agent shall accept such
Elected Commitment Increase Certificate or Additional Lender Certificate and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).  No
increase in the Aggregate Elected Commitment Amount shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.07(e)(iv).

 

(v)                                 Upon any increase in the Aggregate Elected
Commitment Amount pursuant to this Section 2.07(e), (A) each Lender’s Maximum
Credit Amount shall be automatically deemed amended to the extent necessary so
that each such Lender’s Applicable Percentage equals the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment, in each case after giving effect to such increase, (B) Annex I to
this Agreement shall be deemed amended to reflect the Elected Commitment of each
Lender (including any Additional Lender) as thereby increased, any changes in
the Lenders’ Maximum Credit Amounts pursuant to the foregoing clause (A), and
any resulting changes in the Lenders’ Applicable Percentages, and (C) the
Borrower shall execute and deliver new Notes to the extent required under
Section 2.02(d).

 

(vi)                              The Borrower may from time to time reduce the
Aggregate Elected Commitment Amount; provided that (A) each reduction of the
Aggregate Elected Commitment Amount shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000 unless the Administrative
Agent otherwise consents and (B) the Borrower shall not reduce the Aggregate
Elected Commitment Amount if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 3.04, the total Credit Exposures would
exceed the Aggregate Elected Commitment Amount.

 

(vii)                           The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Elected Commitment
Amount under Section 2.07(e)(vi) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.07(e)(vii) shall be
irrevocable.  Any termination or reduction of the Aggregate Elected Commitment
Amount shall be permanent and may not be reinstated, except pursuant to
Section 2.07(e)(i).  Each reduction of the Aggregate Elected Commitment Amount
shall be made ratably among the Lenders in accordance with each Lender’s
Applicable Percentage.

 

(viii)                        Upon any redetermination or other adjustment in
the Borrowing Base pursuant to this Agreement that would otherwise result in the
Borrowing Base becoming less than the Aggregate Elected Commitment Amount, the
Aggregate Elected Commitment Amount shall be automatically reduced (ratably
among the Lenders in

 

39

--------------------------------------------------------------------------------


 

accordance with each Lender’s Applicable Percentage) so that it equals such
redetermined Borrowing Base (and Annex I shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment and the Aggregate Elected
Commitment Amount).

 

(ix)                              Contemporaneously with any increase in the
Borrowing Base pursuant to this Agreement, if (A) the Borrower elects to
increase the Aggregate Elected Commitment Amount ratably among the Lenders and
(B) each Lender has consented to such increase in its Elected Commitment, then
the Aggregate Elected Commitment Amount shall be increased (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) by the amount
requested by the Borrower (subject to the limitations set forth in
Section 2.07(e)(ii)(A)) without the requirement that any Lender deliver an
Elected Commitment Increase Certificate, and Annex I shall be deemed amended to
reflect such amendments to each Lender’s Elected Commitment and the Aggregate
Elected Commitment Amount.  The Administrative Agent shall record the
information regarding such increases in the Register required to be maintained
by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

Section 2.08                            Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Fifth Amendment Effective Date to but excluding the next
Redetermination Date to occur after the Fifth Amendment Effective Date, the
amount of the Borrowing Base shall be $320,000,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time before the next Redetermination Date to occur after the Fifth Amendment
Effective Date pursuant to Section 2.08(e), Section 2.08(f), or Section 2.08(g).

 

(b)                                 Borrowing Base Redeterminations.  The
Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.08(b) (a “Scheduled Redetermination”), and subject to Section 2.08(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Agents, any Issuing Bank and the Lenders on April 1st and
October 1st of each year, with the first Scheduled Redetermination following the
Fifth Amendment Effective Date occurring on April 1, 2015.  In addition, the
Borrower may, by notifying the Administrative Agent thereof, and the
Administrative Agent may, at the direction of the Majority Lenders, by notifying
the Borrower thereof, elect to cause the Borrowing Base to be redetermined one
time each between Scheduled Redeterminations in accordance with this
Section 2.08(b) (each such redetermination, an “Interim Redetermination”).

 

(c)                                  Borrowing Base Redetermination Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 8.12(a) and (c), and, in the case
of an Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to

 

40

--------------------------------------------------------------------------------


 

Section 8.12(c), as may, from time to time, be reasonably requested by the
Majority Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such Engineering Report and such other information
(consistent with the Administrative Agent’s normal oil and gas lending criteria
and the price assumptions used by the Administrative Agent in evaluating oil and
gas loans generally, in each case as they exist at the particular time).  In no
event shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit
Amount.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination (1)
if the Administrative Agent shall have received the Engineering Reports required
to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely
and complete manner, then on or before the March 15th and September 15th of such
year following the date of delivery, or (2) if the Administrative Agent shall
not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.08(c)(i); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by all of the Lenders (except for any Defaulting Lender) as
provided in this Section 2.08(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.08(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to, in its sole discretion and consistent
with such Lender’s normal and customary oil and gas lending criteria, agree with
the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base.  If at the end of such fifteen (15) days,
any Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.08(d).  If, however, at the end of such 15-day
period, all of the Lenders or the

 

41

--------------------------------------------------------------------------------


 

Required Lenders, as applicable, have not approved or deemed to have approved,
as aforesaid, then (A) the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to all Lenders or the
number of Lenders sufficient to constitute the Required Lenders, as applicable,
and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.08(d) and (B) the Borrower may replace any Non-Consenting
Lender with respect to such Proposed Borrowing Base as provided in Section
5.04(b).

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a Proposed Borrowing Base is approved or is deemed to have been
approved by all of the Lenders or the Required Lenders, as applicable, pursuant
to Section 2.08(c)(iii), the Administrative Agent shall notify the Borrower and
the Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the Borrowing Base, effective and
applicable to the Borrower, the Agents, any Issuing Bank and the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the
April 1st or October 1st, as applicable, following such notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the Business Day next succeeding delivery of such
notice; and

 

(ii)                                  in the case of an Interim Redetermination
or an adjustment to the Borrowing Base under Section 2.08(e), Section 2.08(f) or
Section 2.08(g), on the Business Day next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.08(e),
Section 2.08(f), or Section 2.08(g), whichever occurs first.  Notwithstanding
the foregoing, no Scheduled Redetermination or Interim Redetermination shall
become effective until the New Borrowing Base Notice related thereto is received
by the Borrower.

 

(e)                                  Reduction of Borrowing Base Upon Asset
Dispositions and Hedge Unwinds.  If the Borrower or a Restricted Subsidiary
shall (i) Dispose of any Borrowing Base Properties or (ii) terminate prior to
the contracted term therefore or create any off-setting positions in respect of
any commodity Hedging Agreements entered into by the Borrower and its Restricted
Subsidiaries related to Borrowing Base Properties (whether evidenced by a floor,
put or Hedging Agreement) (a “Hedge Unwind”), if the aggregate attributed
Borrowing Base value of all Borrowing Base Properties Disposed of and Hedging
Agreements subject to Hedge Unwinds since the last redetermination of the
Borrowing Base exceeds ten percent (10%) of the Borrowing Base then in effect,
the Administrative Agent shall adjust the Borrowing Base in an amount equal to
the Borrowing Base value attributable to the Borrowing Base Properties being
Disposed of and/or Hedging Agreements subject to such Hedge Unwinds, as
applicable.  The Administrative Agent shall promptly notify the Borrower and the
Lenders in writing of the Borrowing Base value attributable to the Borrowing
Base Properties being Disposed of and/or the Hedging Agreements subject to such
Hedge Unwinds, as applicable, in the calculation of the

 

42

--------------------------------------------------------------------------------


 

then-effective Borrowing Base and upon receipt of such notice, the Borrowing
Base shall be reduced by such amount.

 

(f)                                   Reduction of Borrowing Base Upon Issuance
of Unsecured Indebtedness.  Upon the issuance or incurrence of any unsecured
Indebtedness after the Fifth Amendment Effective Date pursuant to
Section 9.02(h) (other than any unsecured Indebtedness issued or incurred to
refinance previously issued or incurred unsecured Indebtedness, up to the
principal amount of such Indebtedness being refinanced), the Borrowing Base then
in effect shall be reduced by an amount equal to the product of 0.25 multiplied
by the principal amount of such newly issued Indebtedness (without regard to any
original issue discount).  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the new Borrowing Base.

 

(g)                                  Reduction of Borrowing Base Associated with
Title Defects or Exceptions.  The Borrowing Base may be reduced from time to
time as provided in Section 8.13(c).

 

Section 2.09                            Letters of Credit.

 

(a)                                 General.  The Borrower, the Administrative
Agent, the Issuing Bank, and Lenders hereby agree that all Existing Letters of
Credit shall be deemed to be issued under this Agreement as of the Effective
Date and shall constitute Letters of Credit hereunder for all purposes (except
that no Issuing Bank’s standard issuance fee shall be payable on such deemed
issuance).  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Letter of Credit Agreement, the terms and
conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent (not
less than three (3) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.09(c));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

43

--------------------------------------------------------------------------------


 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base and the Aggregate Elected Commitment Amount, the current total
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Credit Exposures (giving effect to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (A) the LC
Exposure shall not exceed the LC Commitment and (B) the total Credit Exposures
shall not exceed the total Commitments.

 

If requested by an Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one (1) year after the date of the issuance of such Letter of Credit, provided
that such Letter of Credit may provide for automatic extensions of such
expiration date (such Letter of Credit, an “Auto-Extension Letter of Credit”)
for additional periods of 365 days thereafter, and (ii) the date that is five
(5) Business Days prior to the Maturity Date.  The Borrower shall be required to
make a specific request to the applicable Issuing Bank for any extension of an
Auto-Extension Letter of Credit.  Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than five (5) Business Days prior
to the Maturity Date; provided, however, that such Issuing Bank shall not permit
any such extension if (A) such Issuing Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) from the Administrative Agent, on or before the day
that is five (5) Business Days before the last day in which notice of
non-extension for such Letter of Credit may be given, that one or more of the
applicable conditions specified in Section 6.02 is not then satisfied, and
directing such Issuing Bank not to permit such extension.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of any Issuing Bank or the Lenders,
the applicable Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
Section 2.09(e), or of any reimbursement payment required to be refunded to the
Borrower for

 

44

--------------------------------------------------------------------------------


 

any reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.09(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, Eastern time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., Eastern time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Eastern time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Eastern time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing (or, if such
LC Disbursement is less than $1,000,000, a Swingline Loan) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing (or
Swingline Loan).  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05(a) with respect to Loans made by such Lender (and Section 2.05(a)
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.09(e), the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.09(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.09(e) to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.09(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft

 

45

--------------------------------------------------------------------------------


 

or other document that does not substantially comply with the terms of such
Letter of Credit or any Letter of Credit Agreement, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.09(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder, absent such Issuing Bank’s gross negligence or willful
misconduct.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, such Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by facsimile) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, until the Borrower shall have reimbursed such
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.09(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.09(h) shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

46

--------------------------------------------------------------------------------


 

(i)                                     Replacement of an Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the replaced Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 3.05(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor and any other existing Issuing Banks or to any previous Issuing
Bank, or to such successor and all other existing Issuing Banks and previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)                                    Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing and the Borrower receives notice from
the Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.09(j), or (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then the Borrower
shall deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Restricted Subsidiary
described in Section 10.01(i) or Section 10.01(j).  The Borrower hereby grants
to the Administrative Agent, for the benefit of the Issuing Banks and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor.  The
Borrower’s obligation to deposit amounts pursuant to this Section 2.09(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, any Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents.  The Administrative Agent shall have
exclusive dominion and control, including the

 

47

--------------------------------------------------------------------------------


 

exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time, and if such moneys
shall exceed the LC Exposure at any time, such excess shall be reimbursed to the
Borrower.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                            Repayment of Loans.  The Borrower hereby
unconditionally promises to pay (a) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan (other than the
Swingline Loans) on the Termination Date and (b) to the Swingline Lender or the
Administrative Agent for the account of each Lender, as applicable, the
outstanding aggregate principal and accrued and unpaid interest under each
Swingline Loan no later than the earlier to occur of (i) the tenth (10th) day
following such Swingline Loan Borrowing and (ii) the Termination Date; provided,
that on each date that a Borrowing (other than a Swingline Loan) is made, the
Borrower shall repay all Swingline Loans then outstanding.

 

Section 3.02                            Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Swingline Loans.  Each Swingline Loan shall
bear interest at the LIBOR Reference Rate plus the Applicable Margin for a
Eurodollar Borrowing, but in no event to exceed the Highest Lawful Rate.

 

(d)                                 Post-Default Rate.  Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, then, upon
request of Majority Lenders, all Loans outstanding and any fees or amounts
payable by the Borrower or any Restricted Subsidiary hereunder or under any
other Loan Document,  shall bear interest from the date of such Event of Default
at the rate then applicable to such Loans or such fees or amounts, plus the
Applicable Margin, if any, plus an additional two percent (2%), but in no event
to exceed the Highest Lawful Rate.

 

48

--------------------------------------------------------------------------------


 

(e)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(d) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(f)                                   Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.

 

Section 3.03                            Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.04                            Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile or other electronic transmission) of any

 

49

--------------------------------------------------------------------------------


 

prepayment hereunder not later than 12:00 noon, Eastern time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.07(a), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(a).  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Maximum Credit Amount pursuant to
Section 2.07 or any reduction of the Aggregate Elected Commitment Amount
pursuant to Section 2.07, the total Credit Exposures exceeds the total
Commitments, then the Borrower shall make a prepayment in accordance with
Section 3.04(c)(v) on the date of such termination or reduction in an aggregate
principal amount equal to such excess.

 

(ii)                                  If a Borrowing Base Deficiency results
from or exists immediately after any adjustment of the Borrowing Base due to a
Scheduled Redetermination or Interim Redetermination, then within thirty (30)
days of the effective date of such new Borrowing Base, the Borrower shall elect
to (A) prepay the Loans in an aggregate principal amount equal to such
Deficiency Amount, (B) pay such Deficiency Amount in six (6) equal installments,
the first such installment being due and payable by the first Business Day after
such election has been made and the remaining installments due monthly
thereafter until such Deficiency Amount is paid in full, (C) provide and pledge
as Mortgaged Properties additional Oil and Gas Properties acceptable to the
Administrative Agent and the Lenders in their sole discretion (together with
title information with respect thereto as may be required to maintain compliance
with Section 8.13(a)) to increase the Borrowing Base by an amount at least equal
to such Borrowing Base Deficiency or (D) effect any combination of the foregoing
clauses (A), (B) and (C) in amounts necessary to eliminate such Borrowing Base
Deficiency; provided, that all payments under this Section 3.04(c)(ii) must be
made prior to the Maturity Date.

 

(iii)                               If a Borrowing Base Deficiency results from
or exists immediately after any adjustment to the Borrowing Base other than
pursuant to any Scheduled Redetermination or Interim Redetermination, then the
Borrower shall make a prepayment on the date of such adjustment in an aggregate
amount equal to such Deficiency Amount.

 

(iv)                              Each payment made pursuant to this
Section 3.04(c) shall be used to prepay the Borrowings, and if any Borrowing
Base Deficiency remains after prepaying all of the Borrowings as a result of an
LC Exposure, such excess shall be paid to the Administrative Agent on behalf of
the Lenders to be held as cash collateral as provided in

 

50

--------------------------------------------------------------------------------


 

Section 2.09(j).  Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, to any Swingline Loans then outstanding, second,
ratably to any ABR Borrowings then outstanding, and, third, to any Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing in order of priority beginning
with the Eurodollar Borrowing with the least number of days remaining in the
Interest Period applicable thereto and ending with the Eurodollar Borrowing with
the most number of days remaining in the Interest Period applicable thereto.

 

(v)                                 Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied ratably to the Loans included in the
prepaid Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                            Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender (other than a
Defaulting Lender) a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender (notwithstanding such Lender’s Applicable Percentage
of the Borrowing Base) during the period from and including the date of this
Agreement to but excluding the Termination Date; provided that for purposes of
calculating commitment fees pursuant to this Section 3.05(a), Swingline Loans
shall not be deemed to be a utilization of Commitments.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender (other
than a Defaulting Lender except as provided in Section 4.05(a)(iii)(B)) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the applicable Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure, and (iii) to the applicable Issuing

 

51

--------------------------------------------------------------------------------


 

Bank, for its own account, its standard fees with respect to the amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third (3rd) Business Day following such last day, commencing on
the first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand.  Any other fees payable
to any Issuing Bank pursuant to this Section 3.05(b) shall be payable within ten
(10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

 

Section 4.01                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, Eastern time, on the date when due, in immediately available funds,
without defense, deduction, recoupment, set-off or counterclaim.  Fees, once
paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to any Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then

 

52

--------------------------------------------------------------------------------


 

due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

Section 4.02                            Presumption of Payment by the Borrower. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

Section 4.03                            Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), Section 2.09(d), Section 2.09(e) or Section 4.02
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

53

--------------------------------------------------------------------------------


 

Section 4.04                            Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Administrative Agent for the benefit of the Lenders of all of
the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Borrowing Base Properties.  The Security Instruments further provide in general
for the application of such proceeds to the satisfaction of the Secured
Obligations and other obligations described therein and secured thereby. 
Notwithstanding the assignment contained in such Security Instruments, until the
occurrence of an Event of Default, (a) the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and (b)
the Lenders hereby authorize the Administrative Agent to take such actions as
may be necessary to cause such proceeds to be paid to the Borrower and/or such
Restricted Subsidiaries.

 

Section 4.05                            Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Majority Lenders and Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize the Fronting Exposure
of any Issuing Bank and Swingline Lender with respect to such Defaulting Lender;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued and
Swingline Loans made under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lenders against such

 

54

--------------------------------------------------------------------------------


 

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
Section 4.05(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.05(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender)

 

(B)                               Each Defaulting Lender shall be entitled to
receive fees with respect to its participations in Letters of Credit for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which such Defaulting Lender has provided cash collateral pursuant to
Section 2.09(j).

 

(C)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in any outstanding Letters of Credit or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
any outstanding Letters of Credit

 

55

--------------------------------------------------------------------------------


 

and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
cash collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.09(j).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each Swingline Lender and Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 4.05(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01                            Increased Costs.

 

(a)                                 Eurodollar Changes in Law.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender; OR

 

(iii)                               subject any Lender to any Taxes with respect
to this Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurodollar Rate Loan made by it (other than (A) Indemnified Taxes covered
by Section 5.03 and (B) Excluded Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that the Borrower shall have no obligation to pay any such costs
incurred or suffered more than six (6) months prior to the demand therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered; provided
that the Borrower shall have no obligation to pay any such costs incurred or
suffered more than six (6) months prior to the demand therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Certificates.  A certificate of a Lender or
an Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Except as provided above, failure or delay on the part of any
Lender or any Issuing Bank to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation.

 

Section 5.02                            Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

Section 5.03                            Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Guarantor shall make such

 

58

--------------------------------------------------------------------------------


 

deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank, within ten (10) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate of the
Administrative Agent, a Lender or an Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall also indemnify
the Administrative Agent, within ten (10) days after demand therefor, for any
amount which a Lender or the Issuing Bank for any reason fails to pay
indefeasibly to the Administrative Agent as required by paragraph (g) below;
provided that (i) the Borrower shall not be required to indemnify the
Administrative Agent pursuant to this sentence to the extent that any such
amount paid or payable as required by such paragraph (g) is a direct result of
the Administrative Agent’s gross negligence or willful misconduct, and (ii) such
Lender or Issuing Bank, as the case may be, shall indemnify the Borrower to the
extent of any such payment the Borrower makes to the Administrative Agent
pursuant to this sentence.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or a Guarantor to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders; Tax Documentation.  (i) 
Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a

 

59

--------------------------------------------------------------------------------


 

resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(A)       duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

(B)       duly completed copies of IRS Form W-8ECI;

 

(C)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN; or

 

(D)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(ii)                                  Any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent certifying, to the extent such Lender is legally entitled to do so, that
such Lender is not subject to backup withholding tax requirements.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

(f)                                   Tax Refunds.  If the Administrative Agent
or a Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been

 

60

--------------------------------------------------------------------------------


 

indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.03, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 5.03 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or Lender in a
less favorable net after-Tax position than the Administrative Agent or Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 5.03 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(g)                                  Indemnification of the Administrative
Agent.  Each Lender shall indemnify the Administrative Agent within ten (10)
days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under any Loan Document against any amount
due to the Administrative Agent under this paragraph (g). The agreements of this
paragraph (g) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(h)                                 Survival.  Without prejudice to the survival
of any other agreement of the Borrower hereunder, the agreements and obligations
of the Borrower, each Lender and the Issuing Bank contained in this Section
shall survive the payment in full of the Secured Obligations and the termination
of the Commitments until the expiration of the applicable statute of
limitations.

 

(i)                                     FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Fifth Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Secured
Obligations under this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 5.04                            Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to

 

61

--------------------------------------------------------------------------------


 

any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) any Lender becomes a
Defaulting Lender, (iv) any Lender declines to make a Eurodollar Loan under
Section 5.05, or (v) any Lender becomes a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts).

 

Section 5.05                            Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                            Effective Date.  The obligations of the
Lenders to make Loans and of any Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the Business

 

62

--------------------------------------------------------------------------------


 

Day on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02):

 

(a)                                 The Administrative Agent, the Arranger and
the Lenders shall have received all commitment, facility and agency fees and all
other fees and amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder (including,
without limitation, the costs and expenses for recordation of certain Security
Instruments and the fees and expenses of legal counsel pursuant to
Section 12.03(a)).

 

(b)                                 The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of each Loan Party
setting forth (i) resolutions of its board of directors (or its equivalent) with
respect to the authorization of such Loan Party to execute and deliver the Loan
Documents to which it is a party and to enter into the Transactions contemplated
in those documents, (ii) the officers of such Loan Party (A) who are authorized
to sign the Loan Documents to which such Loan Party is a party and (B) who will,
until replaced by another officer or officers duly authorized for that purpose,
act as its representative for the purposes of signing documents and giving
notices and other communications in connection with this Agreement and the
Transactions contemplated hereby, (iii) specimen signatures of such authorized
officers, and (iv) the Organization Documents of such Loan Party, certified as
being true and complete.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from such Loan Party to the contrary.

 

(c)                                  The Administrative Agent shall have
received certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of each Loan Party.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate substantially in the form of Exhibit D-1, duly and
properly executed by a Financial Officer and dated as of the Effective Date.

 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                   The Administrative Agent shall have
received duly executed Notes payable to the order of each Lender that has
requested a Note in a principal amount equal to its Commitment dated as of the
date hereof.

 

(g)                                  The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the Security Instruments.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:

 

(i)                                     be reasonably satisfied that the
Security Instruments including amendments to the Security Instruments securing
the Existing Credit Agreement create first priority, perfected Liens (subject
only to Excepted Liens identified in clauses (a) to

 

63

--------------------------------------------------------------------------------


 

(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on (A) at least 80% of the total value of the Oil and Gas
Properties as reflected in the Initial Reserve Report, and (B) all of the other
material tangible and intangible Property of the Loan Parties (other than any
Property for which the Administrative Agent determines, in its sole discretion,
that the cost of obtaining a Lien on such Property is excessive in relation to
the value afforded thereby); and

 

(ii)                                  to the extent certificated, have received
certificates, together with undated, blank stock powers for each such
certificate, representing any Equity Interests of any of the Guarantors.

 

(h)                                 The Administrative Agent shall have received
an opinion of (i) Thompson & Knight LLP, special counsel to the Borrower and the
other Loan Parties, and (ii) local counsel in any jurisdictions in which any
Security Instruments are to be recorded as reasonably requested by the
Administrative Agent, in each case, in form and substance satisfactory to the
Administrative Agent.

 

(i)                                     The Administrative Agent shall have
received certificates of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in accordance with Section 7.12.

 

(j)                                    The Administrative Agent shall have
received the Financial Statements referred to in Section 7.04(a) and the Initial
Reserve Report accompanied by a certificate covering the matters described in
Section 8.12(c).

 

(k)                                 The Administrative Agent shall have received
three-year financial projections for the Borrower and its Subsidiaries.

 

(l)                                     The Administrative Agent shall have
received appropriate UCC search certificates reflecting no prior Liens
encumbering the Properties of the Borrower and the Guarantors for each of the
following jurisdictions:  Delaware, Texas, and any other jurisdiction requested
by the Administrative Agent, other than those securing the Existing Credit
Agreement on or prior to the Effective Date or Liens permitted by Section 9.03.

 

(m)                             The Administrative Agent shall have received a
solvency certificate from a Financial Officer, in form and substance
satisfactory to the Administrative Agent and the Lenders, certifying that after
giving effect to the Transactions on the Effective Date, each of (i) the Loan
Parties on an individual basis, and (ii) the Loan Parties taken as a whole, is
Solvent.

 

(n)                                 Each document (including any Uniform
Commercial Code financing statement) required by this Agreement or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Excepted Liens),
shall be in proper form for filing, registration or recordation.

 

(o)                                 Concurrently with the initial Loans
hereunder, the Refinancing shall have occurred.

 

64

--------------------------------------------------------------------------------


 

(p)                                 The Borrower shall have issued at least
$250,000,000 of senior notes satisfying the requirement of Section 9.02(h) on or
prior to the Effective Date.

 

(q)                                 No event, development or circumstance has
occurred or exists that has resulted in, or could reasonably be expected to have
a Material Adverse Effect since December 31, 2010.

 

(r)                                    The Loan Parties shall have provided the
documentation and other information reasonably requested by the Administrative
Agent that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act.

 

(s)                                   The Borrower shall have received all
necessary governmental and third-party consents and such consents shall be in
full force and effect.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 6.02                            Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of any Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 The representations and warranties of the
Borrower and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03, a request for a Letter of
Credit and related Letter of Credit Agreement in accordance with
Section 2.09(b), or a request for a Swingline Loan pursuant to Section 2.04(b)
as applicable.

 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (c).

 

65

--------------------------------------------------------------------------------


 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower (on behalf of itself and its Restricted Subsidiaries), and each
Guarantor by its execution of a Guaranty and Collateral Agreement, represents
and warrants to the Administrative Agent, the Issuing Banks and the Lenders
that:

 

Section 7.01                            Organization; Powers.  Each of the
Borrower and the Restricted Subsidiaries is a legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.02                            Authority; Enforceability.  The
Transactions are within each Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions). 
Each Loan Document to which a Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03                            Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, (b)
will not violate any applicable law or regulation or any Organization Document
of the Borrower or any Restricted Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or such Restricted Subsidiary and (d) will
not result in the creation or imposition of any Lien on any Property of the
Borrower or any Restricted Subsidiary (other than the Liens created by the Loan
Documents).

 

66

--------------------------------------------------------------------------------


 

Section 7.04                            Financial Condition; No Material Adverse
Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) contained in its Form 10-K as of and for the fiscal
year ended 2013 filed with the SEC, with a report by Deloitte & Touche LLP,
independent public accountants, and (ii) as contained in its Form 10-Q as of and
for each fiscal quarter and the portion of such fiscal year ended June 30, 2014
filed with the SEC.  Such Financial Statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly Financial Statements.

 

(b)                                 Since December 31, 2013, (i) there has been
no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect and (ii) the business of the Borrower
and its Restricted Subsidiaries has been conducted only in the ordinary course
consistent with past business practices.

 

(c)                                  Neither the Borrower nor any Restricted
Subsidiary has on the Fifth Amendment Effective Date any material Indebtedness
(including Disqualified Capital Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements.

 

(d)                                 The projections regarding the financial
performance of the Borrower and its Consolidated Subsidiaries furnished to the
Lenders have been prepared in good faith by the Borrower and based upon
assumptions believed by the Borrower to be reasonable at the time such
projections were provided (and on the Effective Date in the case of forecasts
provided prior to the Effective Date) (it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that actual results during the period(s) covered by such projections may differ
from the projected results and that such differences may be material and that
the Loan Parties make no representation that such projections will be realized).

 

Section 7.05                            Litigation.

 

(a)                                 Except as set forth on Schedule 7.05, there
are no actions, suits, investigations or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary or any
of their Properties (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve any Loan Document or the Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

67

--------------------------------------------------------------------------------


 

Section 7.06                            Environmental Matters.  Except for such
matters as set forth on Schedule 7.06 or that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 the Borrower and the Restricted Subsidiaries
and each of their respective Properties and operations thereon are, and within
all applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;

 

(b)                                 the Borrower and the Restricted Subsidiaries
have obtained all Environmental Permits required for their respective operations
and each of their Properties, with all such Environmental Permits being
currently in full force and effect, and none of Borrower or the Restricted
Subsidiaries has received any written notice or otherwise has knowledge that any
such existing Environmental Permit will be revoked or that any application for
any new Environmental Permit or renewal of any existing Environmental Permit
will be protested or denied;

 

(c)                                  there are no claims, demands, suits,
orders, inquiries, investigations, requests for information or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Law that is pending or,
to the Borrower’s knowledge, threatened against the Borrower or any Restricted
Subsidiary or any of their respective Properties or as a result of any
operations at such Properties;

 

(d)                                 none of the Properties of the Borrower or
any Restricted Subsidiary contain or have contained any:  (i) underground
storage tanks; (ii) asbestos-containing materials; (iii) landfills or dumps;
(iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

 

(e)                                  there has been no Release or, to the
Borrower’s knowledge, threatened Release, of Hazardous Materials at, on, under
or from the Borrower’s or any Restricted Subsidiary’s Properties, there are no
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under applicable Environmental Laws at such Properties and,
to the knowledge of the Borrower, none of such Properties are adversely affected
by any Release or threatened Release of a Hazardous Material originating or
emanating from any other real property;

 

(f)                                   neither the Borrower nor any Restricted
Subsidiary has received any written notice asserting an alleged liability or
obligation under any applicable Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
properties offsite the Borrower’s or any Restricted Subsidiary’s Properties and,
to the Borrower’s knowledge, there are no conditions or circumstances that would
reasonably be expected to result in the receipt of such written notice;

 

(g)                                  there has been no exposure of any Person or
property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the

 

68

--------------------------------------------------------------------------------


 

Borrower’s or the Restricted Subsidiaries’ Properties that would reasonably be
expected to form the basis for a claim for damages or compensation and, to the
Borrower’s knowledge, there are no conditions or circumstances that would
reasonably be expected to result in the receipt of notice regarding such
exposure;

 

(h)                                 the Borrower and the Restricted Subsidiaries
have provided to the Lenders complete and correct copies of all environmental
site assessment reports, investigations, studies, analyses, and correspondence
on environmental matters (including matters relating to any alleged
non-compliance with or liability under Environmental Laws) that are in any of
the Borrower’s or the Restricted Subsidiaries’ possession or control and
relating to their respective Properties or operations thereon.

 

Section 7.07                            Compliance with the Laws and Agreements;
No Defaults.

 

(a)                                 Each of the Borrower and each Restricted
Subsidiary is in compliance with all Governmental Requirements applicable to it
or its Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any Restricted
Subsidiary is in default nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a default or would require the Borrower or a Restricted
Subsidiary to Redeem or make any offer to Redeem under any indenture, note,
credit agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Borrower or any Restricted Subsidiary or any of
their Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                            Investment Company Act.  Neither the
Borrower nor any Restricted Subsidiary is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 7.09                            Taxes.  Each of the Borrower and its
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.  Such
returns accurately reflect in all material respects all liability for taxes of
the Borrower and its Restricted Subsidiaries thereof for the periods covered
thereby.  No Governmental Authority has asserted any Lien or other claim against
the Borrower or its Restricted Subsidiaries with respect to unpaid taxes which
has not been discharged or resolved, except (x) any amount the validity of which
is currently being contested in good faith

 

69

--------------------------------------------------------------------------------


 

by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Loan Party and
(y) Permitted Liens.

 

Section 7.10                            ERISA.

 

(a)                                 The Borrower, the Restricted Subsidiaries
and each ERISA Affiliate have complied in all material respects with ERISA and,
where applicable, the Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.

 

(c)                                  No Plan or any trust created under any such
Plan has been terminated.  No liability to the PBGC (other than for the payment
of current premiums which are not past due) by the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has been or is expected by the Borrower, any
Restricted Subsidiary or any ERISA Affiliate to be incurred with respect to any
Plan.  No ERISA Event with respect to any Plan has occurred.

 

(d)                                 Full payment when due has been made of all
amounts which the Borrower, the Restricted Subsidiaries or any ERISA Affiliate
is required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof, and no accumulated funding
deficiency (as defined in section 302 of ERISA and section 412 of the Code),
whether or not waived, exists with respect to any Plan.

 

(e)                                  The actuarial present value of the benefit
liabilities under each Plan does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities.  The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

 

(f)                                   Neither the Borrower, the Restricted
Subsidiaries nor any ERISA Affiliate sponsors, maintains or contributes to, or
has at any time in the six-year period preceding the date hereof sponsored,
maintained or contributed to, any Multiemployer Plan.

 

(g)                                  Neither the Borrower, the Restricted
Subsidiaries nor any ERISA Affiliate is required to provide security under
section 401(a)(29) of the Code due to a Plan amendment that results in an
increase in current liability for the Plan.

 

Section 7.11                            Disclosure; No Material Misstatements. 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Restricted Subsidiary to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements

 

70

--------------------------------------------------------------------------------


 

therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  There is no fact
peculiar to the Borrower or any Restricted Subsidiary which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower or any Restricted Subsidiary prior to, or on, the date hereof in
connection with the transactions contemplated hereby.  There are no statements
or conclusions in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Borrowing Base Properties and related production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Restricted Subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.

 

Section 7.12                            Insurance.  The Borrower has, and has
caused all of its Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies,
and the Administrative Agent has been named as loss payee with respect to
Property loss insurance.

 

Section 7.13                            Restriction on Liens.  Neither the
Borrower nor any of the Restricted Subsidiaries is a party to any material
agreement or arrangement (other than (a) Capital Leases creating Liens and
Purchase Money Indebtedness permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease or Purchase Money Indebtedness,
(b) customary provisions restricting subletting or assignment of leases or
rights thereunder, (c) restrictions with respect to Property securing
Indebtedness permitted under Section 9.02 pursuant to Liens permitted under
Section 9.03, and (d) temporary restrictions with respect to an Asset Sale
otherwise permitted hereunder pending the consummation of such sale), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Secured Obligations and the
Loan Documents.

 

Section 7.14                            Subsidiaries.  As of the Fifth Amendment
Effective Date, except as set forth on Schedule 7.14, the Borrower has no
Subsidiaries and the Borrower has no Foreign Subsidiaries.  Schedule 7.14
(a) identifies each Subsidiary as either Restricted or Unrestricted and (b) with
respect to each Restricted Subsidiary, states the jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office, and
each Restricted Subsidiary on such Schedule 7.14 is a Wholly-Owned Subsidiary.

 

71

--------------------------------------------------------------------------------


 

Section 7.15                            Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is Eagle Rock
Energy Partners L.P., and the organizational identification number of the
Borrower in its jurisdiction of organization is 4164963 (or, in each case, as
set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)).  .

 

Section 7.16                            Properties; Titles, Etc.

 

(a)                                 Each of the Borrower and the Restricted
Subsidiaries has (i) good and defensible title to, valid leasehold interests in,
or valid easements or other property interests in all of its Oil and Gas
Properties and other real Property and (ii) good and valid title to all of its
personal Property, in the case of each of (i) and (ii), free and clear of all
Liens except Liens permitted by Section 9.03.

 

(b)                                 After giving full effect to the Excepted
Liens, the Borrower or the Restricted Subsidiary specified as the owner of the
Borrowing Base Properties owns the net interests in Hydrocarbon production
attributable to the Borrowing Base Properties as reflected in the most recently
delivered Reserve Report, and the ownership of such Borrowing Base Properties
shall not in any material respect obligate the Borrower or such Restricted
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Borrowing Base Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Borrowing Base Property.

 

(c)                                  [Reserved].

 

(d)                                 All leases and agreements necessary for the
conduct of the business of the Borrower and the Restricted Subsidiaries are
valid and subsisting, in full force and effect, and there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and the Restricted Subsidiaries including,
without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Borrower and the Restricted Subsidiaries to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof, except where the failure
to so own, lease or license such rights or Properties could not reasonably be
expected to have a Material Adverse Effect.

 

(f)                                   All of the Properties of the Borrower and
the Restricted Subsidiaries which are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

(g)                                  The Borrower and each Restricted Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Restricted Subsidiary does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Restricted Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                            Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the offices, plants, wells, gas processing plants,
platforms, improvements, fixtures, equipment, and other Property (other than Oil
and Gas Properties) owned, leased or used by the Borrower and its Restricted
Subsidiaries in the conduct of their businesses are (i) structurally sound with
no known defects, and (ii) sufficient for the operation of the businesses of the
Borrower and its Restricted Subsidiaries as currently conducted.

 

Section 7.18                            Gas Imbalances, Prepayments.  Except as
set forth on Schedule 7.18 or on the most recent certificate delivered pursuant
to Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from the Borrowing Base Properties
of the Borrower or any Restricted Subsidiary at some future time without then or
thereafter receiving full payment therefor exceeding one bcf of gas (on an mcf
equivalent basis) in the aggregate.

 

Section 7.19                            Marketing of Production.  Except for
Hedging Agreements permitted by Section 9.19, contracts listed and in effect on
the date hereof on Schedule 7.19, and thereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Restricted Subsidiaries are receiving a price for all Hydrocarbon
production attributable to the Borrowing Base Properties sold thereunder which
is computed substantially in accordance with the terms of the relevant contract
and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not
cancelable on sixty (60) days’ notice or less without penalty or detriment for
the sale of Hydrocarbon production attributable to the Borrowing Base Properties
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of such production at a fixed price and (b) have a maturity
or expiry date of longer than six (6) months from the date hereof.

 

Section 7.20                            Security Instruments.

 

(a)                                 Guaranty and Collateral Agreement.  The
provisions of the Guaranty and Collateral Agreement are effective to create, in
favor of the Administrative Agent for the benefit

 

73

--------------------------------------------------------------------------------


 

of the Secured Parties, a legal, valid and enforceable Lien on, and security
interest in, all of the Collateral described thereon, and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified in the Guaranty and Collateral Agreement and (ii) upon the taking of
possession or control by the Administrative Agent of the Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Administrative Agent to the
extent possession or control by the Administrative Agent is required by the
Guaranty and Collateral Agreement), the Liens created by the Guaranty and
Collateral Agreement shall constitute fully perfected first priority Liens on,
and security interests in, all right, title and interest of the Loan Parties in
the Collateral covered thereby (other than such Collateral in which a security
interest cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Excepted Liens, and prior and superior
to all other Liens other than Excepted Liens.

 

(b)                                 Mortgages.  Each Mortgage is effective to
create, in favor of the Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Mortgaged Property thereunder and the proceeds thereof, subject only to Excepted
Liens, and when the Mortgages are filed in the appropriate offices for
recording, the Mortgages shall constitute fully perfected first priority Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Property and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage.

 

(c)                                  Valid Liens.  Each Security Instrument
delivered pursuant to Section 8.11 or Section 8.14, upon execution and delivery
thereof, is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, all of the Collateral thereunder, and when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable Governmental Requirements, such Security Instrument
will constitute fully perfected first priority Liens on, and security interests
in, all right, title and interest of the Loan Parties in such Collateral that
can be perfected by such filings or recordings, in each case with no other Liens
except for applicable Excepted Liens.

 

Section 7.21                            Hedging Agreements.  Schedule 7.21, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Hedging Agreements of the Borrower and each Restricted
Subsidiary (specifying the category of each Hedging Agreement, which categories
include commodity Hedging Agreements and Interest Rate Hedges), the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement. The Borrower is a Qualified ECP
Guarantor.

 

Section 7.22                            Use of Loans and Letters of Credit.  The
proceeds of the Loans and the Letters of Credit shall be used to provide working
capital (a) to refinance the Existing Credit Agreement and pay fees and expenses
incurred therewith, (b) for Capital Expenditures and acquisitions and (c) for
general partnership purposes, including distributions permitted under

 

74

--------------------------------------------------------------------------------


 

Section 9.04(d).  The Borrower and its Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.  Following the application of any Loan or Letter of Credit, not more
than 25% of the value of the assets of the Borrower and its Restricted
Subsidiaries will be represented by or made up of margin stock.

 

Section 7.23                            Solvency.  Each Loan Party is Solvent. 
No Loan Party is planning to take any action described in Section 10.01(i) or
Section 10.01(j).

 

Section 7.24                            Anti-Terrorism Laws.

 

(a)                                 The Borrower is not, and to the knowledge of
the Borrower, none of the Borrower’s Affiliates, officers or directors is in
violation of any Governmental Requirement relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, and the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq., in each case, as amended from time
to time.

 

(b)                                 The Borrower is not, and to the knowledge of
the Borrower, no Affiliate, officer, director, broker or other agent of the
Borrower acting or benefiting in any capacity in connection with the Loans is
any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
or

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order.

 

(c)                                  No Loan Party and, to the knowledge of the
Borrower, no broker or other agent of any Loan Party acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any Property or interests in Property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

75

--------------------------------------------------------------------------------


 

Section 7.25                            Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect such policies and procedures,
if any, as it deems appropriate using reasonable judgment in light of its
business and operations (including any international operations), to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.   No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower (on behalf of itself and its Restricted Subsidiaries)
and each Guarantor by its execution of the Guaranty and Collateral Agreement,
covenants and agrees with the Lenders, the Agents and the Issuing Banks that:

 

Section 8.01                            Financial Statements; Ratings Change;
Other Information.  The Borrower will furnish to the Administrative Agent and
each Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP, KPMG, LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided, that the timely
filing with the SEC of the Borrower’s annual report on Form 10-K will satisfy
the reporting requirements of this Section 8.01(a).

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the

 

76

--------------------------------------------------------------------------------


 

balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the timely filing with the SEC of the
Borrower’s quarterly reports on Form 10-Q will satisfy the reporting
requirements of this Section 8.01(b).

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit D-2 hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(d)                                 Certificate of Financial Officer —
Consolidating Information.  If, at any time, all of the Consolidated
Subsidiaries of the Borrower are not Consolidated Restricted Subsidiaries, then
concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Consolidated Unrestricted Subsidiaries
and the eliminating entries, in such form as would be presentable to the
auditors of the Borrower.

 

(e)                                  Certificate of Financial Officer — Hedging
Agreements.  Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Hedging Agreements of the Borrower and each Restricted Subsidiary
(specifying the category of each Hedging Agreement, which categories include
commodity Hedging Agreements and Interest Rate Hedges), the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.21, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.

 

(f)                                   Annual Budget.  As soon as practicable and
in any event no later than thirty (30) days prior to the beginning of each
fiscal year, a consolidated budget for such fiscal year.

 

(g)                                  SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
material reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national or foreign securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; provided, that the timely filing with the SEC of any such materials
will satisfy the reporting requirements of this Section 8.01(g).

 

77

--------------------------------------------------------------------------------


 

(h)                                 Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

 

(i)                                     Lists of Purchasers.  Within 30 days of
a written request by the Administrative Agent, a list of all Persons purchasing
Hydrocarbons related to production attributable to the Borrowing Base Properties
from the Borrower or any Restricted Subsidiary.

 

(j)                                    Notice of Sales of Borrowing Base
Properties.  In the event the Borrower or any Restricted Subsidiary intends to
Dispose of any Borrowing Base Properties or any Equity Interests in any
Restricted Subsidiary owning Borrowing Base Properties that would trigger a
reduction of the Borrowing Base under Section 2.08(e), prior written notice of
such Disposition to the Administrative Agent.

 

(k)                                 Notice of Casualty Events.  Prompt written
notice, and in any event within three (3) Business Days, of the occurrence of
any Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event, in each case, having a
fair market value in excess of $25,000,000.

 

(l)                                     Permitted Refinancing Indebtedness.  In
the event the Borrower intends to refinance any Indebtedness with the proceeds
of Permitted Refinancing Indebtedness as contemplated by Section 9.02(b), prior
written notice of such intended offering therefor, the amount thereof and the
anticipated date of closing, and a copy of the preliminary offering memorandum
(if any) and the final offering memorandum (if any).

 

(m)                             Information Regarding Loan Parties.  Prompt
written notice (and in any event at least ten (10) days prior thereto) of any
change (i) in any Loan Party’s corporate name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or corporate
structure or in the jurisdiction in which such Person is incorporated or formed,
(iv) in any Loan Party’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in any Loan Party’s federal taxpayer identification number.

 

(n)                                 Notice of Issuance of Indebtedness.  In the
event the Borrower intends to issue any Indebtedness permitted under
Section 9.02(h), prior written notice of the amount and terms of such
Indebtedness.

 

(o)                                 Notices of Hedging Agreement Terminations. 
Promptly, but in any event within five (5) Business Days, after any Hedge
Unwind, written notice of such Hedge Unwind, identifying the terminated or
off-set Hedging Agreements.

 

(p)                                 Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Restricted
Subsidiary (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA), or
compliance with

 

78

--------------------------------------------------------------------------------


 

the terms of this Agreement or any other Loan Document, as the Administrative
Agent may reasonably request.

 

Section 8.02                            Notices of Material Events.  The
Borrower will furnish to the Administrative Agent for further distribution to
each Lender prompt written notice (and in any event within five (5) Business
Days) of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its Restricted
Subsidiaries in an aggregate amount exceeding $25,000,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 8.03                            Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, consents, privileges and
franchises material to the conduct of its business and maintain, if necessary,
its qualification to do business in each other jurisdiction in which its
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.

 

Section 8.04                            Payment of Obligations.  The Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations,
including Tax liabilities of the Borrower and all of its Restricted Subsidiaries
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Restricted Subsidiary.

 

Section 8.05                            Performance of Obligations under Loan
Documents.  The Borrower will repay the Loans according to the reading, tenor
and effect thereof, and the Borrower will, and will cause each Restricted
Subsidiary to, do and perform every act and discharge all of the

 

79

--------------------------------------------------------------------------------


 

obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

 

Section 8.06                            Operation and Maintenance of
Properties.  The Borrower, at its own expense, will, and will cause each
Restricted Subsidiary to:

 

(a)                                 operate its Properties or cause such
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable proration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of its Properties and the production and sale of Hydrocarbons and
other minerals therefrom, except, in each case, where the failure to comply
could not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 preserve, maintain and keep in good repair,
condition, working order and efficiency (ordinary wear and tear excepted) all
Property material to the conduct of its business, including, without limitation,
all equipment, machinery and facilities; and

 

(c)                                  to the extent the Borrower is not the
operator of any Property, the Borrower shall use commercially reasonable efforts
to cause the operator to comply with this Section 8.06.

 

Section 8.07                            Insurance.  The Borrower will, and will
cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (including hazard
insurance as appropriate).  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent as an
“additional insured” and provide that the insurer will endeavor to give at least
thirty (30) days’ prior notice of any cancellation to the Administrative Agent.

 

Section 8.08                            Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 8.09                            Compliance with Laws.  The Borrower
will, and will cause each Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
Borrower will maintain in effect and enforce such policies and procedures, if
any, as

 

80

--------------------------------------------------------------------------------


 

it deems appropriate using reasonable judgment in light of its business and
operations (including any international operations), to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

Section 8.10                            Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense: 
(i) comply, and shall cause its Properties and operations and each Restricted
Subsidiary and each Restricted Subsidiary’s Properties and operations to comply,
with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not dispose of or otherwise
release, and shall cause each Restricted Subsidiary not to dispose of or
otherwise release, any Hazardous Material on, under, about or from any of the
Borrower’s or its Restricted Subsidiaries’ Properties or any other Property to
the extent caused by the Borrower’s or any of its Restricted Subsidiaries’
operations except in compliance with applicable Environmental Laws, the disposal
or release of which could reasonably be expected to have a Material Adverse
Effect; (iii) timely obtain or file, and shall cause each Restricted Subsidiary
to timely obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of the Borrower’s or its Restricted Subsidiaries’ Properties, which failure
to obtain or file could reasonably be expected to have a Material Adverse
Effect; (iv) promptly commence and diligently prosecute to completion, and shall
cause each Restricted Subsidiary to promptly commence and diligently prosecute
to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other actual or threatened release of any Hazardous Material
on, under, about or from any of the Borrower’s or its Restricted Subsidiaries’
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Restricted Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five (5) days of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against the Borrower or its
Restricted Subsidiaries or their Properties of which the Borrower has knowledge
in connection with any Environmental Laws (excluding routine testing and
corrective action) if the Borrower reasonably anticipates that such action will
result in liability (whether individually or in the aggregate) in excess of
$25,000,000, not fully covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each
Restricted Subsidiary to, provide environmental audits and tests in accordance
with American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per

 

81

--------------------------------------------------------------------------------


 

year in the absence of any Event of Default (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas
Properties.

 

Section 8.11                            Further Assurances.

 

(a)                                 The Borrower at its sole expense will, and
will cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the Collateral intended as security for the Secured Obligations, or to correct
any material omissions in the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary, in the sole discretion of the
Administrative Agent, in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Collateral without
the signature of the Borrower or any other Guarantor where permitted by law.  A
carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering such Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 8.12                            Reserve Reports.

 

(a)                                 On or before March 1st and September 1st of
each year, commencing September 1, 2011, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report as of the immediately
preceding December 31st and June 30th.  The Reserve Report as of December 31 of
each year shall be prepared by one or more Approved Petroleum Engineers, and the
June 30 Reserve Report of each year shall be prepared by or under the
supervision of the chief engineer of the Borrower who shall certify such Reserve
Report to be true and accurate (provided, that projections concerning volumes
attributable to the Oil and Gas Properties and related production and cost
estimates contained in such Reserve Report are necessarily based upon
professional opinions, estimates and projections and such opinions, estimates
and projections may not ultimately prove accurate) and to have been prepared in
accordance with the procedures used in the immediately preceding December 31
Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate
(provided, that projections concerning volumes attributable to the Oil and Gas
Properties and related production and cost estimates contained in such Reserve
Report are necessarily based upon professional opinions, estimates and
projections and such opinions, estimates and projections may not ultimately
prove accurate) and to have been prepared in accordance with the procedures used
in the immediately preceding December 31 Reserve Report. 

 

82

--------------------------------------------------------------------------------


 

For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.08(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer certifying that in all material
respects:  (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct (provided,
that projections concerning volumes attributable to the Oil and Gas Properties
and related production and cost estimates contained in such Reserve Report are
necessarily based upon professional opinions, estimates and projections and such
opinions, estimates and projections may not ultimately prove accurate),
(ii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to its Borrowing Base Properties which
would require the Borrower or any Restricted Subsidiary to deliver Hydrocarbons
either generally or produced from such Borrowing Base Properties at some future
time without then or thereafter receiving full payment therefor, (iii) none of
their Oil and Gas Properties have been sold since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (iv) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof, and
(v) attached thereto is a schedule of the Borrowing Base Properties that are
Mortgaged Properties and demonstrating that the percentage of the total value of
the Borrowing Base Properties that the value of such Mortgaged Properties
represent is in compliance with Section 8.14(a).

 

(d)                                 Concurrently with the delivery of the
Reserve Reports in connection with Section 8.12(a) and (b), the Borrower shall
furnish to the Administrative Agent and the Lenders a report setting forth, for
the period since the last delivery of such information, the volume of production
and sales attributable to production (and the prices at which such sales were
made and the revenues derived from such sales) during such period from the Oil
and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
during such period.

 

Section 8.13                            Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the
Borrowing Base Properties that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have received together
with title information previously delivered to the Administrative Agent,
satisfactory title information on at least 80% of the total value of the Oil and
Gas Properties as set forth in such Reserve Report.

 

83

--------------------------------------------------------------------------------


 

(b)                                 If the Borrower has provided title
information for additional Borrowing Base Properties under Section 8.13(a), the
Borrower shall, within sixty (60) days of notice from the Administrative Agent
that title defects or exceptions exist with respect to such additional Borrowing
Base Properties, either (i) cure any such title defects or exceptions (including
defects or exceptions as to priority) which are not permitted by Section 9.03
raised by such information, or (ii) deliver title information for Borrowing Base
Properties not previously reviewed, in form and substance acceptable to the
Administrative Agent, so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties as set forth in the most recent Reserve Report.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does not comply with the requirements to
provide acceptable title information covering 80% of the value of the Borrowing
Base Properties, such default shall not be a Default, but instead the
Administrative Agent shall have the right to exercise the following remedy in
its sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent.  To the extent that the Administrative Agent is not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Administrative Agent to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 80%
of the value of the Borrowing Base Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.

 

Section 8.14                            Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(iii)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total value of
the Borrowing Base Properties after giving effect to exploration and production
activities, acquisitions, Dispositions and production.  In the event that the
Mortgaged Properties do not represent at least 80% of such total value, then the
Borrower shall, and shall cause its Restricted Subsidiaries to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.12(c),
to the Administrative Agent as security for the Secured Obligations a
first-priority Lien (provided that Excepted Liens of the type described in
clauses (a) to (d) and (f) of the definition thereof may exist, but subject to
the provisos at the end of such definition) on additional Borrowing Base
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
80% of such total value.  All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Restricted Subsidiary
places a Lien on its Oil and Gas Properties and such Restricted Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

 

84

--------------------------------------------------------------------------------


 

(b)                                 In the event that (i) the Borrower or any
Restricted Subsidiary acquires any Material Domestic Subsidiary, (ii) the
Borrower determines that any Restricted Subsidiary is a Material Domestic
Subsidiary or (iii) any Domestic Subsidiary incurs or guarantees any
Indebtedness, the Borrower shall promptly (and in any event within thirty (30)
days of such acquisition, determination, incurrence or guaranty) cause such
Restricted Subsidiary to guarantee the Secured Obligations pursuant to the
Guaranty and Collateral Agreement.  In connection with any guaranty, the
Borrower shall, or shall cause such Domestic Subsidiary to, (A) execute and
deliver a supplement to the Guaranty and Collateral Agreement executed by such
Domestic Subsidiary, (B) cause the owner of the Equity Interests in such
Domestic Subsidiary to pledge such Equity Interests (including, without
limitation, to the extent certificated, delivery of original stock certificates
evidencing the Equity Interests of such Domestic Subsidiary, together with an
appropriate undated stock powers for each certificate duly executed in blank by
the registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

(c)                                  In the event that the Borrower or any
Domestic Subsidiary becomes the owner of a Foreign Subsidiary, then the Borrower
shall promptly, or shall cause such Domestic Subsidiary to promptly (and in any
event within thirty (30) days after such acquisition or formation) (i) execute
and deliver a supplement to the Guaranty and Collateral Agreement, (ii) pledge
66% of all the Equity Interests of such Foreign Subsidiary (including, without
limitation, to the extent certificated, delivery of original stock certificates
evidencing such Equity Interests of such Foreign Subsidiary, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof), so long as such pledge does not result in adverse tax
consequences to the Borrower or such Domestic Subsidiary, and (iii) execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.

 

(d)                                 The Borrower will at all times cause the
other material tangible and intangible Property of the Borrower and each
Restricted Subsidiary not covered by clauses (a) through (c) above (other than
the Regency Units and any Regency Unit Proceeds) to be subject to a Lien
pursuant to the Security Instruments; provided that in the case of an
acquisition, the Borrower and the applicable Restricted Subsidiaries shall have
thirty (30) days (subject to extension in the sole discretion of the
Administrative Agent) in which to satisfy this Section 8.14(d); provided
further, if the Administrative Agent determines, in its sole discretion, that
the cost of obtaining a Lien on any such other material tangible or intangible
Property is excessive in relation to the value afforded thereby, the
Administrative Agent may waive the requirements of this Section 8.14(d) with
respect to such Property.

 

(e)                                  Notwithstanding any provision in any of the
Loan Documents to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulations) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) owned by any Loan Party
included in the Mortgaged Property and no Building or Manufactured (Mobile) Home
shall be encumbered by any Security Instrument; provided, that (A) the
applicable Loan Party’s interests in all lands and Hydrocarbons situated under
any such Building or Manufactured (Mobile) Home shall be included in the
Mortgaged Property and shall be encumbered by the Security Instruments and
(B) the Borrower shall not, and shall not permit any

 

85

--------------------------------------------------------------------------------


 

of its Restricted Subsidiaries to, permit to exist any Lien on any Building or
Manufactured (Mobile) Home except Excepted Liens.

 

Section 8.15                            ERISA Compliance.  The Borrower will
promptly furnish and will cause the Restricted Subsidiaries and any ERISA
Affiliate to promptly furnish to the Administrative Agent (a) promptly after the
filing thereof with the United States Secretary of Labor, the Internal Revenue
Service or the PBGC, copies of each annual and other report with respect to each
Plan or any trust created thereunder, (b) immediately upon becoming aware of the
occurrence of any ERISA Event or of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer, the Restricted Subsidiary or the ERISA
Affiliate, as the case may be, specifying the nature thereof, what action the
Borrower, the Restricted Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (c) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan.  With respect to each Plan (other than a Multiemployer Plan), the Borrower
will, and will cause each Restricted Subsidiary and ERISA Affiliate to,
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any lien, all of
the contribution and funding requirements of section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.

 

Section 8.16                            Unrestricted Subsidiaries.  The
Borrower:

 

(a)                                 will cause the management, business and
affairs of each of the Borrower and its Restricted Subsidiaries to be conducted
in such a manner (including, without limitation, by keeping separate books of
account, furnishing separate financial statements of Unrestricted Subsidiaries
to creditors and potential creditors thereof and by not permitting Properties of
the Borrower and its Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary will be treated as a legal entity separate and distinct
from Borrower and the Restricted Subsidiaries;

 

(b)                                 will not, and will not permit any of the
Restricted Subsidiaries to, incur, assume, guarantee or be or become liable for
any Indebtedness of any of the Unrestricted Subsidiaries; and

 

(c)                                  will not permit any Unrestricted Subsidiary
to hold any Equity Interest in, or any Indebtedness of, the Borrower or any
Restricted Subsidiary.

 

86

--------------------------------------------------------------------------------


 

ARTICLE IX
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower (on behalf of itself and its Restricted Subsidiaries)
and each Guarantor by its execution of the Guaranty and Collateral Agreement
covenants and agrees with the Lenders, the Administrative Agent and the Issuing
Banks that:

 

Section 9.01                            Financial Covenants.

 

(a)                                 Total Leverage Ratio.  The Borrower will
not, as of the last day of any fiscal quarter, permit the Total Leverage Ratio
to be greater than (i) as of the last day of any fiscal quarter that does not
occur during a Qualified Acquisition Period, 4.00 to 1.00 and (ii) as of the
last day of any fiscal quarter occurring during any Qualified Acquisition
Period, 4.50 to 1.00.

 

(b)                                 Current Ratio.  The Borrower will not, as of
the last day of any fiscal quarter, permit its ratio of consolidated current
assets (including availability under this Credit Agreement up to the total
Commitments but excluding non-cash assets under ASC 815) to consolidated current
liabilities (excluding non-cash obligations under ASC 815 and current maturities
under this Agreement) to be less than 1.00 to 1.00.

 

Section 9.02                            Indebtedness.  The Borrower will not,
and will not permit any Restricted Subsidiary to, incur, create, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 the Secured Obligations arising under or
secured by the Loan Documents or any guaranty of or suretyship arrangement for
the Secured Obligations arising under the Loan Documents;

 

(b)                                 Indebtedness of the Borrower and its
Restricted Subsidiaries existing on the Fifth Amendment Effective Date that is
set forth on Schedule 9.02, and any Permitted Refinancing Indebtedness in
respect thereof;

 

(c)                                  accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business which
are not greater than ninety (90) days past the date of invoice or delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

 

(d)                                 Indebtedness (i) under Capital Leases and
(ii) that constitutes Purchase Money Indebtedness; provided that the aggregate
amount of all Indebtedness described in this Section 9.02(d) at any one time
outstanding shall not exceed an amount equal to two and half percent (2.5%) of
Consolidated Tangible Net Worth;

 

(e)                                  Indebtedness associated with bonds or
surety obligations required by Governmental Requirements in connection with the
operation of the Oil and Gas Properties;

 

87

--------------------------------------------------------------------------------


 

(f)                                   unsecured intercompany Indebtedness
between the Borrower and any Restricted Subsidiary or between Restricted
Subsidiaries to the extent permitted by Section 9.05(g); provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Indebtedness owed by a Loan Party shall be
subordinated to the Secured Obligations on terms set forth in the Guaranty and
Collateral Agreement;

 

(g)                                  endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(h)                                 unsecured Indebtedness in respect of a
private placement or public sale of unsecured senior or subordinated notes by
the Borrower and unsecured guarantees of such notes by one or more of the
Guarantors; provided that (i) no Event of Default has occurred and is continuing
or would occur after giving effect to such incurrence, (ii) after giving effect
to the incurrence of such Indebtedness on a pro forma basis, the Borrower shall
be in compliance with all covenants set forth in Section 9.01 as of the date of
incurrence, (iii) the latest maturity date of such Indebtedness shall not be
prior to the ninety-first (91st) day after the Maturity Date and shall not have
a weighted average life to maturity that is shorter than that of the existing
Loans, and (iv) such Indebtedness does not have the benefit of, directly or
indirectly, any covenants and related definitions that are materially more
restrictive than those set forth herein; provided further that upon the
incurrence of such Indebtedness after the Fifth Amendment Effective Date, the
Borrowing Base in effect at such time will be reduced at the time of such
issuance as provided in Section 2.08(f).

 

(i)                                     Indebtedness arising from agreements
providing for indemnification or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of (but not the payment of
the purchase price by) the Borrower or any Restricted Subsidiary pursuant to
such agreements, in connection with acquisitions or Asset Sales by the Borrower
or any of its Restricted Subsidiaries;

 

(j)                                    Indebtedness which may be deemed to exist
pursuant to any guaranty, performance, surety, statutory, appeal or similar
obligations (but not obligations for borrowed money) incurred in the ordinary
course of business;

 

(k)                                 Indebtedness under Treasury Management
Agreements;

 

(l)                                     guaranties by any Loan Party of
Indebtedness of any other Loan Party with respect to Indebtedness otherwise
permitted to be incurred pursuant to this Section 9.02; and

 

(m)                             other Indebtedness not to exceed five percent
(5%) of Consolidated Tangible Net Worth in the aggregate at any one time
outstanding; provided that if such Indebtedness exceeds ten percent (10%) of the
Borrowing Base, upon the incurrence of such Indebtedness, the Borrowing Base
will be redetermined using the procedures for an Interim Redetermination in
accordance with Section 2.08 (but shall be in addition to any Interim
Redetermination provided for in Section 2.08).

 

88

--------------------------------------------------------------------------------


 

Section 9.03                            Liens.  The Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)                                 Liens securing the payment of any Secured
Obligations pursuant to the Security Instruments;

 

(b)                                 Excepted Liens;

 

(c)                                  Liens securing Capital Leases and Purchase
Money Indebtedness permitted by Section 9.02(d) but only on the Property under
lease or the Property purchased with such Purchase Money Indebtedness, as
applicable;

 

(d)                                 Liens described on Schedule 9.03;

 

(e)                                  any interest or title of a lessor or
sublessor under any lease of real estate permitted hereunder;

 

(f)                                   Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder;

 

(g)                                  purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(h)                                 licenses of patents, trademarks and other
intellectual property rights granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any respect
with the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary;

 

(i)                                     Liens on Property acquired in an
acquisition that as of the date of such acquisition secure Hedging Agreements;
provided that such Liens shall only be permitted for thirty (30) days after the
date such acquisition is consummated;

 

(j)                                    Liens on the Regency Units and any
Regency Unit Proceeds; and

 

(k)                                 Liens on Property not constituting
Collateral or Borrowing Base Properties and not otherwise permitted by the
foregoing clauses of this Section 9.03; provided that the aggregate principal or
face amount of all Indebtedness secured under this Section 9.03(k) shall not
exceed four percent (4%) of Consolidated Tangible Net Worth in the aggregate at
any one time outstanding.

 

Section 9.04                            Restricted Payments.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, return
any capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except:

 

89

--------------------------------------------------------------------------------


 

(a)                                 the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock);

 

(b)                                 Restricted Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests;

 

(c)                                  the Borrower may make Restricted Payments
pursuant to and in accordance with equity incentive plans or other benefit plans
for management or employees of the Borrower and its Restricted Subsidiaries;

 

(d)                                 the Borrower may make cash distributions in
an amount not to exceed “Available Cash” (as such term is defined in the
Partnership Agreement as in effect on the date hereof); provided that
immediately before and after giving effect to such distribution, (i) no
Borrowing Base Deficiency exists and (ii) no Default or Event of Default exists
or would be caused by such distribution;

 

(e)                                  so long as neither (i) any Event of Default
under Section 10.01(a), (b), (i) or (j) or (ii) a Borrowing Base Deficiency
exists, Borrower may use any Regency Unit Proceeds to make Restricted Payments,
return capital to its stockholders, or make distributions to its Equity Interest
holders; and

 

(f)                                   the Borrower and Restricted Subsidiaries
may make Restricted Payments to their equity holders as otherwise permitted
pursuant to clauses (a) through (d) of Section 9.14; provided that immediately
before and after giving effect to such distribution, no Default or Event of
Default exists or would be caused by such distribution.

 

Section 9.05                            Investments, Loans and Advances.  The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)                                 Investments which are disclosed to the
Lenders in Schedule 9.05;

 

(b)                                 accounts receivable arising in the ordinary
course of business;

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one (1) year from the date of creation
thereof;

 

(d)                                 commercial paper maturing within one
(1) year from the date of creation thereof rated in the highest grade by S&P or
Moody’s;

 

(e)                                  deposits maturing within one (1) year from
the date of creation thereof with, including certificates of deposit issued by,
any Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by

 

90

--------------------------------------------------------------------------------


 

S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a bank
organized in a jurisdiction in which the Foreign Subsidiary conducts operations
having assets in excess of $500,000,000 (or its equivalent in another currency);

 

(f)                                   deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments (i) made by the Borrower in or
to the Guarantors (including any Person owning Oil and Gas Properties and any
gas gathering systems related thereto that complies with Section 8.14(b) and
becomes a Guarantor within the time period set forth therein), (ii) made by any
Restricted Subsidiary in or to the Borrower or any Guarantor, and (iii) made by
the Borrower or any Restricted Subsidiary in or to all other Restricted
Subsidiaries which are not Guarantors in an aggregate amount at any one time
outstanding not to exceed $10,000,000;

 

(h)                                 loans or advances in the ordinary course of
business to employees, officers or directors of the Borrower or any of its
Restricted Subsidiaries, in each case only as permitted by applicable law,
including Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to
exceed $1,000,000 in the aggregate at any time;

 

(i)                                     Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any Restricted Subsidiary as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of its Restricted Subsidiaries; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this
Section 9.05(i) exceeds $10,000,000;

 

(j)                                    Investments pursuant to Hedging
Agreements otherwise permitted under this Agreement;

 

(k)                                 Investments in Unrestricted Subsidiaries,
provided that (i) the aggregate amount of all such Investments at any one time
shall not exceed $25,000,000 (or its equivalent in other currencies as of the
date of Investment) and (ii) the Total Commitments Utilization Percentage is
less than 80% immediately before and immediately after giving effect such
Investment;

 

(l)                                     Investments of the type described in
clause (c) of the definition thereof in direct ownership interests in additional
Oil and Gas Properties and gas gathering systems related thereto or related to
farm-out, farm-in, joint operating, joint venture or area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are
usual and customary in the oil and gas exploration and production business
located within the geographic boundaries of the United States of America;

 

(m)                             so long as neither (i) any Event of Default
under Section 10.01(a), (b), (i) or (j) or (ii) a Borrowing Base Deficiency
exists. any Investment of any Regency Unit Proceeds; and

 

(n)                                 other Investments not to exceed $50,000,000
in the aggregate at any time.

 

91

--------------------------------------------------------------------------------


 

Section 9.06                            Designation and Conversion of Restricted
and Unrestricted Subsidiaries; Indebtedness of Unrestricted Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary on Schedule 7.14 as of the Fifth Amendment Effective Date or
thereafter, assuming compliance with Section 9.06(b), any Person that becomes a
Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.

 

(b)                                 The Borrower may designate, by written
notification thereof to the Administrative Agent, any Restricted Subsidiary,
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default nor a Borrowing Base Deficiency would exist and (ii) such designation is
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of the Borrower’s
direct and indirect Equity Interests in such Subsidiary and such Investment
would be permitted to be made at the time of such designation under
Section 9.05(k).  Except as provided in this Section 9.06(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.  Upon any such
redesignation, such Subsidiary shall be released from any and all obligations
(and all of its Property shall be released from any and all Liens) under the
Security Instruments and other Loan Documents.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if, after giving effect to such
designation, (i) the representations and warranties of the Borrower and its
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) no Default would exist and
(iii) the Borrower complies with the requirements of Section 8.14, Section 8.16
and Section 9.15.

 

Section 9.07                            Nature of Business.  The Borrower will
not, and will not permit any Restricted Subsidiary to, engage (directly or
indirectly) in any business other than those businesses in which the Borrower
and its Restricted Subsidiaries are engaged on the Fifth Amendment Effective
Date (or which are reasonably related thereto or are reasonable extensions
thereof).

 

Section 9.08                            Proceeds of Loans.

 

(a)                                 The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by
Section 7.22.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

92

--------------------------------------------------------------------------------


 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 9.09                            ERISA Compliance.  The Borrower will
not, and will not permit any Restricted Subsidiary to, at any time:

 

(a)                                 terminate, or permit any ERISA Affiliate to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability of the Borrower, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Restricted Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto.

 

(c)                                  permit to exist, or allow any ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan.

 

(d)                                 permit, or allow any ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities under any Plan
maintained by the Borrower, a Restricted Subsidiary or any ERISA Affiliate to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.

 

(e)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan.

 

(f)                                   acquire, or permit any ERISA Affiliate to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or a Restricted Subsidiary or with
respect to any ERISA Affiliate of the Borrower or a Restricted Subsidiary if
such Person sponsors, maintains or contributes to, or has any liability with
respect to, (i) any Multiemployer Plan, or (ii) any other Plan under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.

 

(g)                                  incur, or permit any ERISA Affiliate to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA.

 

93

--------------------------------------------------------------------------------


 

(h)                                 amend, or permit any ERISA Affiliate to
amend, a Plan resulting in an increase in current liability such that the
Borrower, a Restricted Subsidiary or any ERISA Affiliate is required to provide
security to such Plan under section 401(a)(29) of the Code.

 

Section 9.10                            Sale or Discount of Receivables.  Except
for receivables obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Borrower will not, and
will not permit any Restricted Subsidiary to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

 

Section 9.11                            Mergers, Etc.  The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or with or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that the Borrower or any
Restricted Subsidiary may participate in a consolidation with any other Person;
provided that:

 

(a)                                 (i) no Default is continuing, (ii) any such
consolidation would not cause a Default hereunder, (iii) if the Borrower
consolidates with any Person, the Borrower shall be the surviving Person (or, so
long as no Change in Control shall have occurred, the surviving entity is a
Person organized under the laws of the United States or any state thereof that
expressly assumes in writing (in form and substance satisfactory to the
Administrative Agent) all obligations and liabilities applicable to it under the
Loan Documents), (iv) if any Restricted Subsidiary consolidates with any Person
(other than the Borrower or another Restricted Subsidiary) and such Restricted
Subsidiary is not the surviving Person, such surviving Person shall expressly
assume in writing (in form and substance satisfactory to the Administrative
Agent) all obligations and liabilities of such Restricted Subsidiary under the
Loan Documents and (v) the Borrowing Base will be redetermined using the
procedures for an Interim Redetermination in accordance with Section 2.08 (but
shall be in addition to any Interim Redetermination provided for in
Section 2.08);

 

(b)                                 any Restricted Subsidiary (including a
Foreign Subsidiary) may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Restricted Subsidiary that is a Domestic Subsidiary (provided that if
one of such parties to the consolidation is a Foreign Subsidiary, such Domestic
Subsidiary shall be the continuing or surviving Person) and if one of such
Restricted Subsidiaries is a Wholly-Owned Subsidiary, then the surviving Person
shall be a Wholly-Owned Subsidiary; and

 

(c)                                  any Foreign Subsidiary of the Borrower may
participate in a consolidation with any one or more Foreign Subsidiaries;
provided that if one of such Foreign Subsidiaries is a Wholly-Owned Subsidiary,
the survivor shall be a Wholly-Owned Subsidiary.

 

Section 9.12                            Sale of Properties.  The Borrower will
not, and will not permit any Restricted Subsidiary to Dispose of any Borrowing
Base Property (other than a Disposition by a

 

94

--------------------------------------------------------------------------------


 

Loan Party to another Loan Party), or any Equity Interests in any Subsidiary
that owns any Borrowing Base Property, unless (i) 75% of the consideration
received in respect of such Disposition is cash or cash equivalents, (ii) the
consideration received in respect of such Disposition shall be equal to or
greater than the fair market value of such Property, (iii) if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect, and (iv) no Default or Event
of Default shall occur as a result of such Disposition; provided that certain
Dispositions of Borrowing Base Properties may result in an adjustment to the
Borrowing Base as provided in Section 2.08(e).

 

Section 9.13                            Environmental Matters.  The Borrower
will not, and will not permit any Restricted Subsidiary to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.14                            Transactions with Shareholders and
Affiliates.  The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than a Loan Party) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided, that the foregoing
restriction shall not apply to (a) reasonable and customary fees paid to members
of the board of directors (or similar governing body) of the Borrower and its
Restricted Subsidiaries, (b) compensation arrangements for directors, officers
and other employees of the Borrower and its Restricted Subsidiaries entered into
in the ordinary course of business, (c) transactions approved by the Conflicts
Committee, and (d) transactions described in Schedule 9.14.

 

Section 9.15                            Subsidiaries.  The Borrower will not,
and will not permit any Restricted Subsidiary to, create or acquire any
additional Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary unless the Borrower complies with Section 8.14(b),
Section 8.14(c) and Section 9.06.  The Borrower shall not, and shall not permit
any Restricted Subsidiary to, sell, assign or otherwise Dispose of any Equity
Interests in any Restricted Subsidiary except in compliance with Section 9.12. 
Neither the Borrower nor any Restricted Subsidiary shall have any Foreign
Subsidiaries.

 

Section 9.16                            Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than (a) this Agreement and the Security Instruments,
(b) restrictions with respect to Property securing Indebtedness pursuant to
Liens permitted under Section 9.03, (c) customary provisions restricting
subletting or assignment of leases or rights thereunder, and (d) temporary
restrictions with respect to an Asset Sale otherwise permitted hereunder pending
the consummation of such sale), which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
in favor of the Administrative Agent and the Lenders or restricts any Restricted
Subsidiary from

 

95

--------------------------------------------------------------------------------


 

paying dividends or making distributions to the Borrower or any Guarantor, or
which requires the consent of or notice to other Persons in connection
therewith.

 

Section 9.17                            Limitation on Issuance of Equity
Interests.  The Borrower shall not permit any Restricted Subsidiary to issue any
Equity Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except for Equity Interest issued to another Loan Party.  The Borrower and the
Restricted Subsidiaries shall comply with Section 8.11 and Section 8.14 with
respect to any such issued Equity Interests.

 

Section 9.18                            Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not, and will not permit any Restricted
Subsidiary to, allow gas imbalances, take-or-pay or other prepayments with
respect to the Borrowing Base Properties of the Borrower or any Restricted
Subsidiary that would require the Borrower or such Restricted Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed one bcf of gas (on an mcf equivalent basis) in
the aggregate.

 

Section 9.19                            Hedging Agreements.  The Borrower will
not, and will not permit any Restricted Subsidiary to, enter into any Hedging
Agreements with any Person other than (a) Hedging Agreeements in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which do not exceed, as of the date such Hedging Agreement is executed, the
greater of (A) 100% for the two years after the date such Hedging Agreement is
executed and 90% thereafter of the reasonably anticipated projected production
from proved, developed, producing Oil and Gas Properties for each month during
the period during which such Hedging Agreement is in effect for each of crude
oil and natural gas, calculated separately and (B) 85% for the two years after
the date such Hedging Agreement is executed and 75% thereafter of reasonably
anticipated projected production from total proved Oil and Gas Properties for
each month during the period during which such Hedging Agreement is in effect
for each of crude oil and natural gas, calculated separately; provided that the
notional volumes of such Hedging Agreements that constitute commodity puts or
floors purchased by the Borrower or any Restricted Subsidiary shall not be
included in the calculations described in this clause (ii) and (b) Interest Rate
Hedges with an Approved Counterparty and that are not speculative in nature.

 

References in this Section 9.19 to Oil and Gas Properties shall include Oil and
Gas Properties anticipated to be acquired by the Borrower pursuant to an
executed purchase agreement, to the extent that such properties represent proved
developed producing properties; provided, that to the extent the Borrower has
entered into Hedging Agreements based upon reasonably anticipated projected
production from Oil and Gas Properties anticipated to be acquired pursuant to
such purchase agreement, and such purchase agreement is terminated or the
Borrower determines that all or a portion of such acquisition will not occur,
the Borrower will, not later than 60 days after the earliest to occur of such
termination, determination, and the date of entering into such Hedging Agreement
(or such longer period as the Administrative Agent may agree, not to exceed 90
days), terminate such Hedging Agreements to the extent of the projected
production attributable to the Oil and Gas Properties that will not be so
acquired.

 

96

--------------------------------------------------------------------------------


 

Section 9.20                            Amendments to Fiscal Year End;
Prepayments of Other Indebtedness.

 

(a)                                 The Borrower shall not, and shall not permit
any Restricted Subsidiary to, amend or otherwise modify (or permit to be amended
or modified) its Organization Documents in a manner that would be adverse to the
Lenders in any material respect.

 

(b)                                 The Borrower shall not, and shall not permit
any Restricted Subsidiary to, change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively.

 

(c)                                  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, make (or give any notice in respect of) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of, or any prepayment or redemption as a result of any asset sale, change
of control or similar event of, any outstanding subordinated Indebtedness or
other Indebtedness permitted by Section 9.02(h), except (i) so long as neither
(A) any Event of Default under Section 10.01(a), (b), (i) or (j) or (B) a
Borrowing Base Deficiency exists, prepayments or redemptions of Indebtedness
permitted by Section 9.02(h) that is outstanding on the Fifth Amendment
Effective Date with any Regency Unit Proceeds and (ii) as otherwise permitted by
this Agreement.

 

Section 9.21                            Marketing Activities.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, engage in
marketing activities for any Hydrocarbons attributable to the Borrowing Base
Properties or enter into any contracts related thereto other than (a) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
therefrom during the period of such contract, (b) contracts for the sale of such
Hydrocarbons scheduled or reasonably estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries that the Borrower or one of its Restricted Subsidiaries has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business and (c) other contracts for the purchase and/or sale of such
Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e., corresponding pricing mechanics, delivery dates and points and volumes)
such that no material “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

97

--------------------------------------------------------------------------------


 

Section 9.22                            Anti-Terrorism Laws.  The Borrower shall
not, and shall not permit any Subsidiary to, directly or indirectly,
(a) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 7.24, (b) knowingly deal in, or otherwise engage in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (c) knowingly engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law (and the Borrower shall deliver to any
Lender any certification or other evidence requested from time to time by such
Lender confirming the Borrower’s and the Subsidiaries’ compliance with this
Section 9.22).

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                     Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration or otherwise.

 

(b)                                 The Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five (5) Business Days.

 

(c)                                  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect, unless
otherwise already modified by materiality, when made or deemed made.

 

(d)                                 The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.02(a), Section 8.03 (solely with respect to legal existence),
Section 8.14 or Article IX.

 

(e)                                  The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.01(a), Section 8.01(b) or Section 8.01(c), and such failure shall
continue unremedied for a period of fifteen (15) days.

 

(f)                                   The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b), Section 10.01(d) or Section 10.01(e)) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty (30)
days after

 

98

--------------------------------------------------------------------------------


 

notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender).

 

(g)                                  The Borrower or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable, and any grace or cure period related thereto shall have expired.

 

(h)                                 Any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, subject to any applicable grace or cure period, the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the Redemption thereof or any offer to Redeem to be made in respect thereof,
prior to its scheduled maturity or require the Borrower or any Restricted
Subsidiary to make an offer in respect thereof.

 

(i)                                     An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for thirty (30)
days or an order or decree approving or ordering any of the foregoing shall be
entered.

 

(j)                                    The Borrower or any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(i),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or any
stockholder of the Borrower shall make any request or take any action for the
purpose of calling a meeting of the stockholders of the Borrower to consider a
resolution to dissolve and wind-up the Borrower’s affairs.

 

(k)                                 (i) One or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, shall be rendered
against the Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment

 

99

--------------------------------------------------------------------------------


 

creditor or judgment creditors to attach or levy upon any assets of the Borrower
or any Restricted Subsidiary to enforce any such judgment.

 

(l)                                     The Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in all material respects in accordance with their terms against the Borrower or
a Guarantor party thereto or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any
Collateral purported to be covered thereby in any material amount, except to the
extent permitted by the terms of this Agreement, or the Borrower or any
Restricted Subsidiary or any of their Affiliates shall so state in writing.

 

(m)                             An ERISA Event shall have occurred that when
taken together with all other ERISA Events that have occurred, results in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
exceeding $25,000,000 in the aggregate.

 

(n)                                 A Change in Control shall occur.

 

Section 10.02                     Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(i) or Section 10.01(j), at any time
thereafter during the continuance of such Event of Default, the Administrative
Agent may, and at the request of the Majority Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the Guarantors accrued hereunder and under the Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.09(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(i) or Section 10.01(j), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in Section 2.09(j)), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower and each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other Disposition of Collateral or otherwise received after maturity of the
Loans, whether by acceleration or otherwise, shall be applied:

 

100

--------------------------------------------------------------------------------


 

(i)                                     first, to payment or reimbursement of
that portion of the Secured Obligations constituting fees, expenses and
indemnities payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Secured Obligations constituting fees,
expenses and indemnities payable to the Lenders;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of (A) principal
outstanding on the Loans, (B) Secured Obligations referred to in clause (b) of
the definition of Secured Obligations owing in respect of Secured Hedging
Agreements, (C) Secured Obligations referred to in clause (c) of the definition
of Secured Obligations owing in respect of Secured Treasury Management
Agreements, and (D) cash collateral to be held by the Administrative Agent to
secure the LC Exposure;

 

(v)                                 fifth, pro rata to any other Secured
Obligations; and

 

(vi)                              sixth, any excess, after all of the Secured
Obligations shall have been paid in full in cash, shall be paid to the Borrower
or as otherwise required by any Governmental Requirement.

 

Notwithstanding the foregoing, amounts received from any Loan Party that is not
an “eligible contract participant” under the Commodity Exchange Act shall not be
applied to any Excluded Hedging Obligations (it being understood, that in the
event that any amount is applied to Secured Obligations other than Excluded
Hedging Obligations as a result of this clause, the Administrative Agent shall
make such adjustments as it determines are appropriate to distributions pursuant
to clause fourth above from amounts received from “eligible contract
participants” under the Commodity Exchange Act to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to Secured Obligations
described in clause fourth above by the holders of any Excluded Hedging
Obligations are the same as the proportional aggregate recoveries with respect
to other Secured Obligations pursuant to clause fourth above).

 

ARTICLE XI
THE AGENTS

 

Section 11.01                     Appointment; Powers.  Each of the Lenders and
each Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

Section 11.02                     Duties and Obligations of Administrative
Agent.  The Administrative Agent shall have no duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has

 

101

--------------------------------------------------------------------------------


 

occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall have no
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

 

Section 11.03                     Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all

 

102

--------------------------------------------------------------------------------


 

of the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, no Co-Syndication Agent shall have any obligation to perform any
act in respect thereof.  The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04                     Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and the Issuing Banks
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                     Sub-agents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this Article XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                     Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Banks and the Borrower.  Upon any
such resignation, the Majority Lenders shall have

 

103

--------------------------------------------------------------------------------


 

the right, in consultation with the Borrower, to appoint a successor.  If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation or removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Section 11.07                     Agents as Lenders.  Each bank serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                     No Reliance.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, any other
Agent, any Issuing Bank or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is a party.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Agent, any Issuing
Bank or any other Lender and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, neither the Agents nor the Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or Arranger
or any of its Affiliates.  In this regard, each Lender acknowledges that
Vinson & Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

104

--------------------------------------------------------------------------------


 

Section 11.09                     Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                     Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to release any Collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender and each
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with (i) any redesignation of a
Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.06(b) or (ii) any Disposition of Property to the extent such
Disposition is permitted by the terms of Section 9.12.

 

Section 11.11                     The Arranger and the Co-Syndication Agents. 
The Arranger and the Co-Syndication Agents shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their

 

105

--------------------------------------------------------------------------------


 

capacity as Lenders hereunder.  No Arranger or Co-Syndication Agent shall have
or be deemed to have any fiduciary relationship with any Lender.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(i)                                     if to the Borrower, to it at the
following:

 

Eagle Rock Energy Partners, L.P.

1415 Louisiana Street, Suite 2700

Houston, Texas  77002

Attention:  Bob Haines

Phone:  281-408-1203

Fax:  281-715-4157

Email:  r.haines@eaglerockenergy.com

 

with a copy to:

 

Eagle Rock Energy Partners, L.P.

1415 Louisiana Street, Suite 2700

Houston, Texas  77002

Attention:  Charles C. Boettcher

Phone:  (281) 408-1260

Fax:  (281) 715-4142

Email:  c.boettcher@eaglerockenergy.com

 

(ii)                                  if to the Administrative Agent or the
Issuing Bank, as follows:

 

Wells Fargo Bank, National Association

1000 Louisiana Street, 9th Floor

Houston, TX 77002

Attention: Michael Real

Phone: (713) 319-1914

Fax: (713) 319-1925

Email: realm@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

 

106

--------------------------------------------------------------------------------


 

1525 West W.T. Harris Blvd - 1B1

Mailcode: MACD1109-019

Charlotte, NC 28262

Attention: Agency Services

Fax: (704) 590-3481

Email: agencyservices.requests@wellsfargo.com

 

(iii)                               if to any other Lender, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                     Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by

 

107

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Commitment,
Elected Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent (or deemed consent pursuant to Section 2.08(c)(iii)) of each
Lender (other than any Defaulting Lender), decrease or maintain the Borrowing
Base without the consent (or deemed consent pursuant to Section 2.08(c)(iii)) of
the Required Lenders, or modify in any manner Section 2.08 without the consent
of each Lender, (iii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Secured Obligations hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iv) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Secured Obligations hereunder or under any other Loan Document, or reduce
the amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 8.14 or change the definition of the
terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material Domestic
Subsidiary” or “Subsidiary”, without the written consent of each Lender,
(vii) release any Guarantor (except as set forth in the Guaranty and Collateral
Agreement), release all or substantially all of the Collateral (other than as
provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender, or
(viii) change any of the provisions of this Section 12.02(b) or the definitions
of “Required Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender as the case may
be.  Notwithstanding the foregoing, (A) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders, (B) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder, except that the Commitment, Elected Commitment or
Maximum Credit Amount of such Lender may not be increased or extended or the
principal amount owed to such Lender reduced or forgiven without the consent of
such Lender, except as provided in Section 2.07(d) and (C) the provisions of
clause (B) may not be amended without the consent of each Lender (including any
Defaulting Lender).

 

Section 12.03                     Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and, if necessary, of one local counsel
to the Lenders in each necessary jurisdiction retained by the Administrative
Agent

 

108

--------------------------------------------------------------------------------


 

and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental audits and surveys and appraisals, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent in connection with any
filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) upon the
occurrence and during the continuance of an Event of Default, all out-of-pocket
expenses incurred by any Agent, any Issuing Bank, the Swingline Lender or any
Lender, including the reasonable fees, charges and disbursements of any counsel,
in connection with the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, that to the extent that the costs and
expenses referred to in this clause (iv) consist of fees, charges and
disbursements of counsel, the Borrower shall be obligated to pay such fees,
costs and expenses for only one counsel to Administrative Agent and for only on
counsel acting for all Lenders (other than Administrative Agent) (absent a
conflict of interest, in which case the Lenders may engage and be reimbursed for
additional counsel to the affected Lenders similarly situated, taken as a whole.

 

(b)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ARRANGER, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS

 

109

--------------------------------------------------------------------------------


 

OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY AN ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY

 

110

--------------------------------------------------------------------------------


 

INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (i) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, OR MATERIAL BREACH IN BAD
FAITH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR (ii) ARISES SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS NOT
INVOLVING (A) AN ACT OR OMISSION OF OR A BREACH OF THE LOAN DOCUMENTS BY THE
BORROWER OR ANY RELATED PARTIES OR (B) A CLAIM AGAINST THE ADMINISTRATIVE AGENT,
SWINGLINE LENDER OR ISSUING BANK IN SUCH CAPACITY.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Agents, the Arranger, any
Issuing Bank or the Swingline Lender under Section 12.03(a) or (b), but without
affecting such payment obligations of the Borrower, each Lender severally agrees
to pay to such Agents, Arranger, Issuing Bank, Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, Arranger, Issuing Bank or Swingline Lender in its
capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable upon written demand therefor.

 

Section 12.04                     Assignments and Participations.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

111

--------------------------------------------------------------------------------


 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees (other than to a natural person or to a Loan
Party or any Affiliate of a Loan Party) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01,

 

112

--------------------------------------------------------------------------------


 

Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount and Elected Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b)(ii)(C) and any written consent to such assignment required
by Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent or any
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition, such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a

 

113

--------------------------------------------------------------------------------


 

Lender, provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant in such Lender’s Loans and
the principal amounts (and stated interest) of each such Participant’s interest
in such Lender’s Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of its Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in such Lender’s commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in such Lender’s Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section 12.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Guarantors to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

 

Section 12.05                     Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied

 

114

--------------------------------------------------------------------------------


 

upon by the other parties hereto and shall survive the execution and delivery of
this Agreement and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Secured Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received and the Administrative Agent’s and the Lenders’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Loan Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06                     Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed

 

115

--------------------------------------------------------------------------------


 

counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07                     Severability.  Any provision of this Agreement
or any other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Hedging
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Restricted Subsidiary against any of and
all the obligations of the Borrower or any Restricted Subsidiary owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured; provided that notwithstanding anything to the contrary
contained herein, the foregoing rights of setoff shall not be available to any
Lender or any of its Affiliates with respect to deposits of Regency Units
Proceeds held in the Regency Units Proceeds Account unless an Event of Default
under Section 10.01(a), (b), (i) or (j) has occurred and is continuing.  The
rights of each Lender under this Section 12.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.

 

Section 12.09                     GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER
TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED
BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE

 

116

--------------------------------------------------------------------------------


 

BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. 
THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY
FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(III) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (IV) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10                     Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                     Confidentiality.  Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other

 

117

--------------------------------------------------------------------------------


 

Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower, or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any Restricted Subsidiary relating to
the Borrower or any Restricted Subsidiary and their businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
a Restricted Subsidiary; provided that, in the case of information received from
the Borrower or any Restricted Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 12.12                     Interest Rate Limitation.  It is the intention
of the parties hereto that each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the Transactions contemplated hereby would be
usurious as to any Lender under laws applicable to it (including the laws of the
United States of America or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Secured Obligations, it is agreed as follows:  (a) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower); and (b) in the event that the maturity of the
Loans is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower).  All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans until payment in
full so that the rate or amount of interest on account of any Loans

 

118

--------------------------------------------------------------------------------


 

hereunder does not exceed the maximum amount allowed by such applicable law.  If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

Section 12.13                     EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                     Collateral Matters; Hedging Agreements;
Treasury Management Agreements.  Notwithstanding anything to the contrary
contained herein, the terms and provisions of this Agreement shall not apply to
any Hedging Agreements or Treasury Management Agreements, except to the extent
necessary for all Secured Hedging Agreements and Secured Treasury Management
Agreements to be secured by the Security Instruments on a pari passu basis with
other Indebtedness and for the proceeds from the Security Instruments to be
applied as set forth in Section 10.02(c) hereof.  No Lender or Affiliate of a
Lender shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Secured Hedging Agreements or
Secured Treasury Management Agreements.

 

Section 12.15                     No Third Party Beneficiaries.  This Agreement,
the other Loan Documents, and the agreement of the Lenders to make Loans and the
Issuing Banks to issue, amend, renew or extend Letters of Credit hereunder are
solely for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor,

 

119

--------------------------------------------------------------------------------


 

contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, any Issuing Bank or any
Lender for any reason whatsoever.  There are no third party beneficiaries.

 

Section 12.16                     USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower and its Subsidiaries, which information includes the
name and address of the Borrower and its Subsidiaries other information that
will allow such Lender to identify the Borrower and its Subsidiaries in
accordance with the USA Patriot Act.

 

Section 12.17                     Existing Credit Agreement.  On the date of
this Agreement, the Existing Credit Agreement shall be amended and restated in
its entirety by this Agreement, and the Existing Credit Agreement shall be
replaced hereby; provided that the Borrower, the Administrative Agent and the
Lenders agree that on the date of the initial funding of Loans hereunder, the
loans and other Indebtedness of the Borrower under the Existing Credit Agreement
shall be renewed, rearranged, modified and extended with the proceeds of the
initial funding and the “Commitments” of the lenders under the Existing Credit
Agreement shall be superseded by this Agreement and terminated.  This Agreement
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.  The terms and
conditions of this Agreement and the Administrative Agent’s, the Lenders’ and
the Issuing Banks’ rights and remedies under this Agreement and the other Loan
Documents shall apply to all of the Indebtedness incurred under the Existing
Credit Agreement and in respect of the Existing Letters of Credit.  The
undersigned hereby waive (i) any right to receive any notice of such
termination, (ii) any right to receive any notice of prepayment of amounts owed
under the Existing Credit Agreement, and (iii) any right to receive compensation
under Section 5.02 of the Existing Credit Agreement in respect of Eurodollar
Loans outstanding under the Existing Credit Agreement resulting from such
rearrangement.  Each Lender that was a party to the Existing Credit Agreement
hereby agrees to return to the Borrower, with reasonable promptness, any
promissory note delivered by the Borrower to such Lender in connection with the
Existing Credit Agreement.

 

Section 12.18                     No Fiduciary Duty.  Each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or

 

120

--------------------------------------------------------------------------------


 

fiduciary of any Loan Party, its management, stockholders, creditors or any
other Person.  Each Loan Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

 

Section 12.19                     Keepwell.  The Borrower hereby guarantees the
payment and performance of all Secured Obligations of each Loan Party (other
than the Borrower) and absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Loan Party (other than the Borrower) in order for such Loan Party to honor its
obligations under the Guaranty and Collateral Agreement including obligations
with respect to Hedging Agreements (provided, however, that the Borrower shall
only be liable under this Section 12.19 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 12.19, or otherwise under this Agreement or any Loan Document, as it
relates to such other Loan Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations and undertakings of the Borrower under this Section 12.19 shall
remain in full force and effect until the Secured Obligations have been
indefeasibly paid and performed in full and all of the Lenders’ Commitments are
terminated.  The Borrower intends this Section 12.19 to constitute, and this
Section 12.19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[SIGNATURES BEGIN NEXT PAGE]

 

121

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

By:

Eagle Rock Energy GP, L.P.

 

 

By:

Eagle Rock Energy G&P, LLC

 

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and LENDER

as Administrative Agent and Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[OTHER SIGNATURE PAGES INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

Annex I

 

NAME OF LENDER

 

APPLICABLE
PERCENTAGE

 

ELECTED
COMMITMENT

 

MAXIMUM CREDIT
AMOUNT

 

Wells Fargo Bank, N.A.

 

16.78125000

%

$

53,700,000.00

 

$

201,375,000.00

 

Bank of America, N.A.

 

10.15625000

%

$

32,500,000.00

 

$

121,875,000.00

 

The Royal Bank of Scotland plc

 

10.15625000

%

$

32,500,000.00

 

$

121,875,000.00

 

ING Capital LLC

 

8.59375000

%

$

27,500,000.00

 

$

103,125,000.00

 

Comerica Bank

 

7.81250000

%

$

25,000,000.00

 

$

93,750,000.00

 

Royal Bank of Canada

 

7.81250000

%

$

25,000,000.00

 

$

93,750,000.00

 

Compass Bank

 

7.81250000

%

$

25,000,000.00

 

$

84,375,000.00

 

Capital One, National Association

 

6.25000000

%

$

20,000,000.00

 

$

75,000,000.00

 

Regions Bank

 

6.25000000

%

$

20,000,000.00

 

$

75,000,000.00

 

Citibank, N.A.

 

6.25000000

%

$

20,000,000.00

 

$

75,000,000.00

 

BMO Harris Bank N.A.

 

6.25000000

%

$

20,000,000.00

 

$

75,000,000.00

 

Whitney Bank

 

5.62500000

%

$

18,000,000.00

 

$

67,500,000.00

 

Goldman Sachs Lending Partners LLC

 

0.25000000

%

$

800,000.00

 

$

3,000,000.00

 

TOTAL:  

 

100.000000000

%

$

320,000,000.00

 

$

1,200,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF NOTE

 

$[                ]

[                    ], 20[    ]

 

FOR VALUE RECEIVED, Eagle Rock Energy Partners, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to [                      ]
(the “Lender”), at the principal office of Wells Fargo Bank, National
Association (the “Administrative Agent”) the principal sum of
[                    ] Dollars ($[                    ]) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as hereinafter defined), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each such Loan, at such
office, in like money and funds, for the period commencing on the date of such
Loan until such Loan shall be paid in full, at the rates per annum and on the
dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of June 22, 2011 among the Borrower, the Administrative
Agent, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended, supplemented or restated from time to
time, the “Credit Agreement”).  Capitalized terms used in this Note and not
defined herein have the respective meanings assigned to them in the Credit
Agreement.

 

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF BORROWING REQUEST

 

[                      ], 20[    ]

 

Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to Section 2.03 of the Amended and Restated Credit
Agreement dated as of June 22, 2011 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, the
other agents party thereto, and the lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

 

1.              Aggregate amount of the requested Borrowing is
$[                        ];

 

2.              Date of such Borrowing is [                                ],
201[    ];

 

3.              Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

 

4.              In the case of a Eurodollar Borrowing, the initial Interest
Period applicable thereto is [                        ];

 

5.              Total Credit Exposures on the date hereof (without giving effect
to the requested Borrowing) (i.e., outstanding principal amount of Loans, total
LC Exposure and total Swingline Exposure) is $[                        ];

 

6.              Pro forma total Credit Exposures (giving effect to the requested
Borrowing) is $[                        ]; and

 

7.              The Borrowing Base is $[                          ] and the
Aggregate Elected Commitment Amount is $[                          ].

 

The undersigned certifies that he/she is the [                                ]
of Eagle Rock Energy G&P, LLC, the general partner of Eagle Rock Energy GP,
L.P., the general partner of the Borrower, and that as such he/she is authorized
to execute this certificate on behalf of each such general partner and the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of each such general partner and the Borrower that the conditions to lending
specified in Section 6.02 of the Credit Agreement are satisfied as of the date
hereof and that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

 

[                      ], 201[    ]

 

Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to Section 2.05 of the Amended and Restated Credit
Agreement dated as of June 22, 2011 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, the
other agents party thereto, and the lenders (the “Lenders”) which are or become
parties thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby makes an Interest Election
Request as follows:

 

1.                                      The Borrowing to which this Interest
Election Request applies is [                                ];(1)

 

[a].                         Eurodollar Loan Continuation/Conversion for
Eurodollar Loan maturing on [                        ]:

 

[b].                         Aggregate amount to be continued as a Eurodollar
Loan is $[                        ].

 

[c].                          In the case of a continued Eurodollar Loan, the
length of the Interest Period is [                        ].

 

2.                                      Aggregate amount to be converted to ABR
Loans is $[                        ].](2)

 

[3.                                  Conversion of outstanding ABR Loans to
Eurodollar Loans:

 

(a)                                 Convert $[                        ] of the
outstanding ABR Loans to a Eurodollar Loan on [                        ] with an
Interest Period of [                        ].](3)

 

[4].                              The effective date of the election made
pursuant to this Interest Election Request is
[                                ], 201[    ].

 

The undersigned certifies that he/she is the [                              ] of
Eagle Rock Energy G&P, LLC, the general partner of Eagle Rock Energy GP, L.P.,
the general partner of the Borrower, and that as such he/she is authorized to
execute this certificate on behalf of each such general partner and the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of each such general partner and the Borrower that the Borrower is entitled to
receive the requested continuation or conversion under the terms and conditions
of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)    If different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing,
Sections 1, 2 and 3 shall be completed (as applicable) with respect to each such
portion.

(2)    Insert Section 2 for continuations or conversions of Eurodollar Loans.

(3)    Insert Section 3 for conversions of ABR Loans.

 

--------------------------------------------------------------------------------


 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1
FORM OF
COMPLIANCE CERTIFICATE (EFFECTIVE DATE)

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2
FORM OF
COMPLIANCE CERTIFICATE (ONGOING)

 

The undersigned hereby certifies, as of [                    ], 201[    ], that
he/she is the [                    ](1) of Eagle Rock Energy G&P, LLC, the
general partner of Eagle Rock Energy GP, L.P., the general partner of Eagle Rock
Energy Partners, L.P., a Delaware limited partnership (the “Borrower”), and that
as such he/she is authorized to execute this certificate on behalf of each such
general partner and the Borrower.  With reference to the Amended and Restated
Credit Agreement dated as of June 22, 2011 (together with all amendments,
restatements, supplements or other modifications thereto being the “Credit
Agreement”) among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, the other agents party thereto, and the lenders (the
“Lenders”) which are or become a party thereto, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified):

 

(a)                                 [Except as set forth below,] [N]o change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 of the Credit Agreement.

 

(b)                                 [Except as set forth in the financial
statements attached hereto,] [N]o Default has occurred and is continuing.

 

(c)                                  Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.01 of the Credit Agreement as of the end of the [fiscal
quarter][fiscal year] ending [                    ].(2)

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(1)  Signatory must be a Financial Officer.

(2)  Insert the most recent fiscal quarter or fiscal year for which financial
statements are available.

 

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED as of the first date set forth above.

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF GUARANTY AND COLLATERAL AGREEMENT

 

[attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](6)]

 

 

 

3.

Borrower:

Eagle Rock Energy Partners, L.P.

 

 

 

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of June 22, 2011 among Eagle
Rock Energy Partners, L.P., the Lenders party thereto, Wells Fargo Bank,
National Association, as

 

--------------------------------------------------------------------------------

(6) Select as applicable.

 

--------------------------------------------------------------------------------


 

 

 

Administrative Agent and the other agents party thereto (as the same may be
amended, restated, supplemented or modified from time to time)

6.

Assigned Interest:

 

 

Maximum Credit
Amount Assigned

 

Elected Commitment
Assigned

 

Percentage Assigned of
Aggregate Maximum Credit
Amount and Aggregate
Elected Commitment
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective Date:                                    , 201     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](7) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:](8)

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(7)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(8)  To be added only if the consent of the Borrower and/or other parties (i.e.
Issuing Bank) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

 

[               ], 20[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into an Amended and Restated Credit Agreement, dated as of
June 22, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

 

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.07(e) of the Credit Agreement.

 

Please be advised that the undersigned Lender has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [            ], 20[    ]
from $[               ] to $[               ] and (b) that it shall continue to
be a party in all respects to the Credit Agreement and the other Loan Documents.

 

 

Very truly yours,

 

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

 

 

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF ADDITIONAL LENDER CERTIFICATE

 

[               ], 20[    ]

 

To:                             Wells Fargo Bank, National Association,

as Administrative Agent

 

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into an Amended and Restated Credit Agreement, dated as of
June 22, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

 

This Additional Lender Certificate is being delivered pursuant to
Section 2.07(e) of the Credit Agreement.

 

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [               ], 20[    ]
with a Maximum Aggregate Credit Amount of $[               ] and an Elected
Commitment of $[            ] and (b) that it shall be a party in all respects
to the Credit Agreement and the other Loan Documents.

 

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.  [The
Borrower shall pay the fee payable to the Administrative Agent pursuant to
Section 2.07(e)(ii)(G) of the Credit Agreement.]

 

 

Very truly yours,

 

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

 

 

 

By:

Eagle Rock Energy GP, L.P., its general partner

 

 

 

 

 

By:

Eagle Rock Energy G&P, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ADDITIONAL LENDER]

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)
EXISTING LETTERS OF CREDIT

 

Vendor

 

Amount

 

Effective Date

 

Expiration Date

 

Business Segment

 

Northern Natural Gas

 

$

150,000.00

 

2/2/2011

 

2/1/2011

 

EROC Gas Gathering

 

Quantum

 

$

541,200.00

 

12/1/2010

 

8/1/2011

 

EROC Marketing

 

DAMSCO

 

$

2,650,000.00

 

1/3/2011

 

8/1/2011

 

EROC Marketing

 

 

 

$

3,341,200.00

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

LITIGATION

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.14
SUBSIDIARIES AS OF THE FIFTH AMENDMENT EFFECTIVE DATE

 

Entity Name

 

Jurisdiction of
Incorporation

 

Organizational
Identification
Number

 

Principal Place
of Business

 

Restricted/
Unrestricted

Eagle Rock Energy G&P Holding, Inc.

 

Delaware

 

4853183

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Energy G&P, LLC

 

Delaware

 

4164953

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Energy GP, L.P.

 

Delaware

 

4164959

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Energy Finance Corp.

 

Delaware

 

4674296

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Energy Acquisition Co. II, Inc.

 

Delaware

 

4537128

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Upstream Development Company II, Inc.

 

Delaware

 

3843535

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Acquisition Partnership II, L.P.

 

Delaware

 

4541467

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Energy Acquisition Co., Inc.

 

Delaware

 

4393164

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Upstream Development Company, Inc.

 

Delaware

 

3779972

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Acquisition Partnership, L.P.

 

Delaware

 

4404235

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

EROC Production, LLC

 

Delaware

 

4341388

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Upstream Development II, L.P.

 

Texas

 

800585369

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Escambia Operating Co. LLC

 

Delaware

 

4164275

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Escambia Asset Co. LLC

 

Delaware

 

4154040

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Mid-Continent Holding, LLC

 

Delaware

 

4171381

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

 

 

 

 

 

 

 

 

Eagle Rock Mid-Continent Operating, LLC

 

Delaware

 

4171383

 

1415 Louisiana Street, Suite 2700, Houston,

 

Restricted

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Texas 77002

 

 

 

 

 

 

 

 

 

 

 

Eagle Rock Mid-Continent Asset, LLC

 

Delaware

 

4171382

 

1415 Louisiana Street, Suite 2700, Houston, Texas 77002

 

Restricted

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

GAS IMBALANCES

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

MARKETING CONTRACTS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.21

HEDGING AGREEMENTS

 

[g223531kk39i001.jpg]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 9.02
EXISTING INDEBTEDNESS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 9.03

EXISTING LIENS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 9.05

EXISTING INVESTMENTS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 9.14

CERTAIN SHAREHOLDER AND AFFILIATE TRANSACTIONS

 

Any transactions with Affiliates of the Borrower disclosed in public filings
prior to the date hereof.

 

1

--------------------------------------------------------------------------------